Note:Throughout this document, certain confidential material contained herein has been omitted and has been separately filed with the Commission.Each omission has been marked with an [***]. PATENT SALE AGREEMENT This PATENT SALE AGREEMENT (this “Agreement”) is entered into, as of the Effective Date (defined below), by and between, FUJIFILM Corporation, a corporation duly organized under and pursuant to the laws of Japan, and having a principal place of business at 9-7-3 Akasaka, Minato-ku, Tokyo 107-0052, Japan (“FUJIFILM”) and Universal Display Corporation, a corporation duly organized under the laws of Pennsylvania, and having a principal place of business at 375 Phillips Boulevard, Ewing, New Jersey 08618, USA(“UDC”).For the purpose of this Agreement, FUJIFILM and UDC are sometimes collectively referred to as “Parties” and individually as a “Party”.The Parties hereby agree as follows: 1.Background 1.1FUJIFILM owns certain patents and patent applications worldwide with regard to OLED Material (defined below) and a device using such OLED Material. 1.2FUJIFILM wishes to sell to UDC all right, title and interest in such patents and applications and the causes of action to sue for infringement thereof and other enforcement rights. 1.3UDC, wishes to purchase, or to cause an Affiliate to purchase, from FUJIFILM all right, title and interest in the Assigned Patent Rights (defined below), free and clear of any restrictions, liens, claims, and encumbrances, unless otherwise provided in Section 4.3, and intends to undertake such actions on behalf of its wholly owned subsidiary, UDC Ireland, Limited, a corporation is, or is in the process of being formed and organized under the laws of Ireland, with a principal place of business at Mespil Business Centre, Mespil House, Sussex Road, Dublin 4, Ireland (“UDI”). 2.Definitions “Affiliate” means, with respect to any Person, any Entity in whatever country organized, that controls, is controlled by or is under common control with such Person.The term “control” means possession, direct or indirect, of the power to direct or cause the direction of the management and policies of an Entity, whether through the ownership of more than fifty percent of the voting securities, by contract or otherwise. “Assigned Active Patents” means the Patents listed in Exhibit A. “Assigned Inactive Patents” means the abandoned or waivedPatents listed in Exhibit B. “Assigned Patent Rights”means Assigned Active Patents and Assigned Inactive Patents, and the additional rights set forth in paragraph4.2. 1 “Closing” has the meaning set forth in paragraph 3.2 below. “Confirmatory Assignment” means a country specific assignment that FUJIFILM may be required to execute and deliver under Article 5. “Docket” means FUJIFILM’s or its agents’ list(s) or other means of tracking information relating to the prosecution or maintenance of the Patents throughout the world, including, without limitation, the names, addresses, email addresses, and phone numbers of all prosecution counsel and agents responsible for handling and prosecution of the Assigned Active Patents as well as identification of the particular patent application(s) for which they are responsible, and information relating to deadlines, payments, and filings, including a schedule of upcoming deadlines and fees for each patent application of the Assigned Active Patents for a time period through September 30, 2012, which list(s) or other means of tracking information is current as of the Effective Date. “Effective Date” means the date that both parties have signed this Agreement. “Entity” means any corporation, partnership, limited liability company, association, joint stock company, trust, joint venture, unincorporated organization, governmental entity (or any department, agency, or political subdivision thereof) or any other legal entity. “Executed Assignments” means the executed Assignment of Patent Rights to UDC, or its assignee or designee, in accordance with the template assignment in ExhibitE signed by a duly authorized representative of FUJIFILM. “Net Payment” means [***]. “OLED” means an organic light emitting device having two electrodes, at least one of which is transparent, together with one or more chemical substances deposited between these two electrodes, at least one of which is an organic or organometallic material, which device emits light when a voltage is applied across the electrodes. “OLED Material” means a phosphorescent or fluorescent emitter, host, blocking or a transport material for OLED. “Patents” means all (a)provisional patent applications, patent applications and patents, including without limitation, the right to pursue claims for subject matter included within such patents and applications, which right includes without limitation the right to pursue currently elected and subsequently amended or added claims, and claims that may have been the subject to prior restriction requirement; (b)patents or patent applications (i)to which any of the patents and patent applications provided in (a) above directly or indirectly claims priority, or (ii)for which any of the patents and patent applications provided in (a) above directly or indirectly forms a basis for priority; (c)reissues, reexaminations, extensions, continuations, continuations in part, continuing prosecution applications, requests for continuing examinations, divisions, and registrations of any item in any of the foregoing 2 categories (a) and (b); (d) for any patent terminally disclaimed to another patent or patent application, all patents and patent applications subject to such terminal disclaimer; and (e)corresponding foreign patents, patent applications and counterparts to any item in any of the foregoing categories (a) through (c). “Person” means any individual or Entity. “Prosecution History Files” means all electronic and hardcopy files, documents and tangible things for a given patent application relating to the preparation, prosecution, maintenance, filing, issuance and registration of Assigned Active Patents. “Transmitted Copy” has the meaning set forth in paragraph9.14. 3.Transmittal, Review, Closing Conditions and Payment 3.1Transmittal.Within ninety (90) days after the Effective Date as a target time period, FUJIFILM will send to UDC, or its legal counsel, on a rolling basis starting on the Closing Date, FUJIFILM’s internal files, if any, including copies of all documents relating to the ownership of Assigned Active Patents and of Assigned Inactive Patents, the Prosecution History Files, for the Assigned Active Patents and Assigned Inactive Patents, and a Docket for the Assigned Active Patents, which Docket shall be provided to UDC as soon as reasonably available, but in no event later than five (5) days after the Effective Date. 3.2Closing.The closing of the sale of the Assigned Patent Rights hereunder will occur on the date that FUJIFILM delivers the Executed Assignments to UDC (the “Closing Date”).FUJIFILM will deliver the Executed Assignments to UDC by electronic means by the next business day after FUJIFILM confirms receipt of the Payment, and will thereafter send original copies of the Executed Assignments to UDC by courier service within two (2) business days after FUJIFILM confirms receipt of the Payment.Fujifilm will use its best efforts to confirm receipt of payment upon receiving notice from UDC of its confirmed transfer of the Payment. 3.3Payment.In full consideration for the assignment of such rights, title and interest in the Assigned Patent Rights and the other obligations of FUJIFILM as set forth in this Agreement, UDC shall, by no later than fourteen (14) days from the Effective Date, pay FUJIFILM by bank wire the non-refundable total amount of a Net Payment of One-hundred and five million US dollars ($105,000,000 USD) ("Payment”).When Payment is delivered to FUJIFILM, all payments due under this Agreement shall be fulfilled, and no further payments shall be due under this Agreement, other than provided in this Agreement.The Payment shall be wired to FUJIFILM at the following account: [***] 4.Transfer of Patents and Additional Rights, License Back, Covenant not to sue 3 4.1Assignment of Patents.Upon the receipt of Payment and as of the Effective Date, FUJIFILM hereby sells, assigns, transfers, and conveys to UDC all right, title, and interest in and to the Assigned Active Patents and the Assigned Inactive Patents. 4.2Assignment of Additional Rights.Upon the receipt of Payment and as of the Effective Date, FUJIFILM hereby also sells, assigns, transfers, and conveys to UDC all right, title and interest in and to all: (a)rights to claim priority to Assigned Active Patents and Assigned Inactive Patents; (b)causes of action (whether known or unknown or whether currently pending, filed, or otherwise) and other enforcement rights under, or on account of, any of Assigned Active Patents and Assigned Inactive Patents, including, without limitation, all such causes of action and other such enforcement rights for(i)damages, (ii)injunctive relief, and (iii)any other remedies of any kind for past, current and future infringement; and, (c)rights to collect royalties or other payments under or on account of any of Assigned Active Patents and Assigned Inactive Patents and/or any of the foregoing, including all rights to collect for past and future infringement thereof. 4.3Licenses to Patents.There are no existing licenses to, contract regarding or covenants not to sue on Assigned Active Patents and Assigned Inactive Patents, except as listed on Exhibit F.Any license(s) listed in Exhibit F conveys with any and all Assigned Active Patents and Assigned Inactive Patents subject to the listed licenses or contracts, if any, and UDC covenants not to sue any party to the extent required by a listed covenant not to sue, if any. 4.4Covenant Not to Sue FUJIFILM.UDC covenants not to sue, and will covenant to forbid a third party assignee, transferee or delegatee of any right, title and/or or interest of any of Assigned Patent Rights to sue FUJIFILM, its Affiliates (FUJIFILM and its Affiliates collectively referred to as “FUJIFILM Group”), and direct and indirect customers of the FUJIFILM Group under the Assigned Patent Rights for infringement of the Assigned Patent Rights based on the manufacture, sale, offer for sale and use of materials, devices and products that are made or supplied by the FUJIFILM Group, [***].The foregoing covenant shall not constitute a general license, release or covenant to any FUJIFILM Group customer and shall apply to a customer only with respect to those materials, products and devices originating from a FUJIFILM Group entity. 4.5Covenant Not to Sue UDC.FUJIFILM covenants not to sue, and will covenant to forbid a third party assignee, transferee or delegatee of any right, title and/or or interest of any of the patents and patent applications listed in Exhibit C owned by FUJIFILM (“FUJIFILM Non-Assertion Patents”) and of FUJIFILM’s share in the patents listed in Exhibit D jointly owned by FUJIFILM and other third parties (“FUJIFILM Non-Assertion Co-Owned Patent Share”) to sue UDC, its 4 Affiliates (UDC and its Affiliates collectively “UDC Group”) and direct and indirect customers of UDC Group under the FUJIFILM Non-Assertion Patents and FUJIFILM NON-Assertion Co-Owned Patent Share for infringement of the FUJIFILM Non-Assertion Patents and FUJIFILM NON-Assertion Co-Owned Patent Share based on the manufacture, sale, offer for sale and use of UDC Single Layer Barrier Technology or of UDC Outcoupling Technology that are made or supplied by UDC Group.The foregoing covenant shall not constitute a general license, release or covenant to any UDC customer and shall apply to a customer only with respect to those materials, products and devices originating from the UDC Group. For the purpose of this Section 4.5: “UDC Single Layer Barrier Technology” means [***]; and, “UDC Outcoupling Technology” means [***]. 5.Additional Obligations 5.1Prior to the Closing.Each Party shall use its reasonable best efforts to take, or cause to be taken, all actions and to do, or cause to be done, and to cooperate with the other Party in order to do or cause to be done, all things necessary, proper or advisable to consummate the transactions contemplated by this Agreement as soon as practicable including but not limited to receiving all government approvals.Each Party shall promptly notify the other Party of the occurrence, to such party’s knowledge, of any event or condition, or the existence, to such party’s knowledge, of any fact, that would reasonably be expected to result in any of the conditions to the other primary Party’s obligation to effect the Closing set forth in paragraph 3.2 not being satisfied. 5.2Further Cooperation.At the reasonable request of UDC after Closing, FUJIFILM will execute and deliver, or will cause to be executed and delivered, such other instruments and in good faith perform such other acts and things as may be necessary for effecting completely the consummation of the transactions contemplated hereby, including, without limitation, execution of Confirmatory Assignment, power of attorney, inventor oath/declaration, acknowledgment, and recordation of other such papers, and using commercially reasonable efforts to obtain the same from the respective inventors and/or prior owners of the Assigned Active Patents and Assigned Inactive Patents, as necessary for fully perfecting and conveying unto UDC the benefit of the transactions contemplated hereby, at the cost and expense of UDC whereby UDC shall reimburse FUJIFILM for all reasonable out-of-pocket costs related thereto, and, upon request of FUJIFILM, shall pay labor costs related thereto to FUJIFILM at a rate of [***].UDC will bear the cost and expense for transfer of files of the Assigned Active Patents and Assigned Inactive Patents, if any, from FUJIFILM’s current outside prosecution counsel who currently handles prosecution of Assigned Active Patents to any prosecution counsel UDC may designate. 5.3Patent Prosecution Further Cooperation. Upon the reasonable request of UDC, after Closing, FUJIFILM shall reasonably cooperate with UDC in the patent prosecution and maintenance of applications included in Assigned 5 Active Patents, provided that UDC shall reimburse FUJIFILM for all reasonable out-of-pocket costs related thereto, and, upon request of FUJIFILM, shall pay labor costs related thereto to FUJIFILM at a rate of [***]. Upon the reasonable request of UDC, FUIJIFILM shall reasonably cooperate with UDC to take all reasonably necessary action, on a country−by−country basis, to assist in responding to official office actions, in each case using the same standard of care and diligence that it used with respect to Assigned Active Patents before the Effective Date.UDC shall reimburse FUJIFILM for all reasonable out-of-pocket costs related thereto, and, upon request of FUJIFILM, shall pay labor costs related thereto to FUJIFILM at a rate of [***]. 5.4Notification of Patent Prosecution Counsel. Within five (5) business days of the Effective Date, FUJIFILM shall send letters to its patent prosecution counsel of record responsible for the preparation and prosecution of any Assigned Active Patents informing such firm that UDC has been assigned all of FUJIFILM’s right, title and interest in and to Assigned Active Patents and requesting that such counsel assist UDC in obtaining and recording Confirmatory Assignment at UDC’s cost, and, at UDC’s reasonable request and cost, provide continued prosecution assistance with respect to each such Assigned Active Patents. 5.5Privilege.FUJIFILM shall take all action necessary and desirable to protect and otherwise maintain the existence of attorney-client privilege and work product regarding Assigned Active Patents, and hereby acknowledges the existence of a common interest with UDC relating thereto for the purpose of transferring such privileged materials to UDC.To the extent any attorney-client privilege or the attorney work-product doctrine applies to any portion of the Prosecution History Files, FUJIFILM will ensure that, if any such portion of the Prosecution History File remains under FUJIFILM’s possession or control after Closing, it is not disclosed to any third party unless (a) disclosure is ordered by a court of competent jurisdiction, after all appropriate appeals to prevent disclosure have been exhausted, and (b) FUJIFILM gave UDC prompt notice upon learning that any third party sought or intended to seek a court order requiring the disclosure of any such portion of the Prosecution History File.In addition, FUJIFILM will continue to prosecute, maintain, and defend Assigned Active Patents at its sole expense until the Closing.Immediately as practically possible after the Closing, using commercially reasonable efforts, FUJIFILM shall execute and deliver all such additional instruments and documents prepared by UDC, including without limitation powers of attorney, as may be required to transfer to UDC exclusive control over handling, prosecution, and maintenance of Assigned Active Patents before their respective patent offices worldwide. 5.6Payment of Fees.FUJIFILM will pay any maintenance fees, annuities, and the like due or payable on Assigned Active Patents as of the Closing, but have no further obligations in this regard thereafter. 5.7Post Closing Changes to Patent Listing 5.7.1In recognition that, though FUJIFILM and UDC have met and discussed in good faith and agreed the listing of Patents in Exhibits A and B, such listing may contain inaccuracies with respect to certain Unpublished 6 OLED Patents that were not published as of July 10, 2012 and for which UDC had, as of the Effective Date, no means for independent verification of its existence (including but not limited to recording errors, mistaken omission of provisional patent applications, patent applications and patents), for a period of three (3) months followingeach publication of any Unpublished OLED Patent, the Parties agree to cooperate in correcting the listing, executing necessary and appropriate assignments and use its reasonable best efforts to take, or cause to be taken, all actions and to do, or cause to be done, and to cooperate with the other Party in order to do or cause to be done, all things necessary, proper or advisable to effect transfer of such Unpublished OLED Patent, including but not limited to executing and delivering Confirmatory Assignments.Any such request to amend the listing and to carry out other acts in accordance with this Section (the “Request”) shall set forth the reasons why the requesting Party believes provisional patent application(s), patent application(s) and patent(s) subject to the Request should have been properly considered an OLED Patent or an Excluded Patent at the time of Closing.IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER UNDER ANY THEORY OR ANY CAUSE OF ACTION, NOR BE LIABLE FOR ANY DAMAGES, THAT AROSE AS A RESULT OF OMISSION OF ONE OR MORE UNPUBLISHED OLED PATENTS FROM THE LISTING OF PATENTS IN EXHIBITS A AND B THAT WHERE LATER ADDED AS A RESULT OF THIS SECTION. For the purpose of this Section 5.7: “Unpublished OLED Patents” means [***]; and “Excluded Patents” means [***]. 5.7.2Arbitration.The Party proposing the change will notify the other Party, in accordance with Section 8.7, of its post-closing Request to change the listing of Patents.The parties shall make reasonable efforts to reach a resolution of the Request, negotiated in good faith between their respective representatives.Shall such reasonable efforts be unsuccessful after three (3) months negotiations, any disputes arising out of or in connection with such a Request shall be settled exclusively by binding arbitration.Such arbitration will be conducted in Tokyo, Japan if UDC requests the change, and in New Jersey, USA if FUJIFILM requests the change, or other location as mutually agreed.Each Party will select one arbitrator, and the two selected arbitrators will select the third arbitrator.All arbitrators shall be knowledgeable both as to OLEDs, OLED Materials, Unpublished OLED Patents, Excluded Patents, and patent law, shall be impartial and unbiased with respect to either Party, and shall not have any material financial interest in or income from either Party. 5.7.3Arbitration Awards.Any award by the arbitrator will be accompanied by a written opinion setting forth the findings of fact and conclusions of law relied upon in reaching the decision as to whether the provisional patent application(s), patent application(s) and patent(s) subject to the Request should have been properly considered an Unpublished OLED 7 Patent or an Excluded Patent at the time of Closing.The award rendered by the arbitrator will be final, binding and non-appealable, and judgment upon such award may be entered by any court of competent jurisdiction.The Parties agree that the existence, conduct and content of any arbitration will be kept confidential and no Party will disclose to any person any information about such arbitration, except as may be required by law or by any governmental authority or for financial reporting purposes in each Party’s financial statements, and to the extent necessary to carry out the arbitration award. 5.7.4Attorneys’ Fees.Each Party will pay the fees of its own attorneys, expenses of witnesses and all other expenses and costs in connection with the presentation of such Party’s case (collectively, “Attorneys’ Fees”).The remaining costs of the arbitration, including without limitation, fees of the arbitrators, costs of records or transcripts and administrative fees (collectively, “Arbitration Costs”) will be borne equally by the Parties. 6.Representations and Warranties of FUJIFILM FUJIFILM hereby represents and warrants to UDC as follows that, as of the Effective Date and as of the Closing Date: 6.1Authority.FUJIFILM is a company duly formed, validly existing, and in good standing under the laws of the jurisdiction of its formation.FUJIFILM has the full power and authority and has obtained all third party consents, approvals, and/or other authorizations, if any, required to enter into this Agreement and to carry out its obligations hereunder, including, without limitation, the assignment of theAssigned Patent Rights to UDC. 6.2Title.FUJIFILM owns all right, title, and interest to the Assigned Patent Rights except as otherwise noted herein under Section 4.3 and Exhibit F.FUJIFILM has obtained and recorded executed assignments for Assigned Active Patents to perfect its rights and title therein.The Assigned Patent Rights are free and clear of all liens, claims, mortgages, security interests or other encumbrances, and restrictions unless otherwise provided in Exhibit F.FUJIFILM shall be responsible for any inventor remuneration fees, (e.g., Article 15 of Japanese Patent Law) associated with Assigned Active Patents and this transaction, if any. 6.3Validity and Enforceability.FUJIFILM does not know of any administrative, arbitration, judicial or other proceeding and does not know of nor has received any notice or information of any kind from any source suggesting the invalidity, unpatentability or unenforceability of any claimed subject matter within Assigned Active Patents that has ultimately been allowed, granted or otherwise deemed patentable by a respective patent authority or patent office, with exception of rejections, objections or other deficiencies identified by such patent authority or patent office, which were overcome to result in the allowance, grant or patenting of such claimed subject matter, except as otherwise noted in Exhibit F.If any of the Assigned Active Patents is terminally disclaimed to another patent or patent 8 application, all patents and patent applications subject to such terminal disclaimer are included in this transaction. 6.4Conduct.To the best knowledge of FUJIFILM, FUJIFILM and its agents and representatives have not engaged in any conduct, or omitted to perform any necessary act, the result of which would invalidate or render unenforceable any of the Assigned Active Patents, including, without limitation, failing to carry out its duties under 37 CFR 1.56. 6.5Enforcement.(a) FUJIFILM has not put any third party on notice of actual or potential infringement of any of Assigned Active Patents and (b) no Person has initiated any enforcement action with respect to any of the Assigned Active Patents. 6.6Fees.All maintenance fees, annuities, and the like due or payable on the Listed Patents have been timely paid.For the avoidance of doubt, such timely payment includes payment of any maintenance fees for which the fee is payable (e.g., the fee payment window has not closed). 7.Representations and Warranties of UDC 7.1The Parties are experienced and sophisticated with respect to transactions of the type contemplated by this Agreement. In consultation with experienced counsel and advisors of its choice, the Parties have conducted their own independent review and analysis of the Patents being acquired under this Agreement. UDC acknowledges and agrees that: (i)except for the representations and warranties expressly set forth immediately below, UDC has not relied on, and UDC hereby specifically disclaims, any representation or warranty from the FUJIFILM or any of its firms, partners, employees, agents, advisors or representatives or any employee, officer, director, accountant, financial, legal or other representative of FUJIFILM or any of their firms, partners, employees, agents, advisors or representatives in determining whether to enter into this Agreement; and (ii)except for the representations and warranties expressly set forth herein, neither FUJIFILM or any employee, officer, director, accountant, financial, legal or other representative of FUJIFILM has made any representation or warranty, express or implied, as to the Patents (including any implied representation or warranty as to the condition, merchantability, suitability or fitness for a particular purpose of any of the Patents including under the International Convention on Contracts for the Sale of Goods (Geneva Convention) and any other applicable sale of goods Laws), as to the accuracy or completeness of any information regarding any of the foregoing that FUJIFILM furnished or made available to UDC or their representatives (including any projections, estimates, budgets, offering memoranda, management presentations or due diligence materials). 9 7.2UDC hereby represents and warrants to FUJIFILMas follows that, as of the Effective Date and as of the Closing Date: 7.2.1UDC is a company duly formed, validly existing, and in good standing under the laws of the jurisdiction of its formation. 7.2.2UDC has all requisite power and authority to (i)enter into, execute, and deliver this Agreement and (ii)perform fully its obligations hereunder. 7.3UDC understands and agrees that, prior to Closing, (i) it has no authority or ability to grant any rights, licenses or covenants under the Assigned Patent Rights to any Entities and (ii) no rights, licenses or covenants will be granted (automatically or otherwise) to any Persons, including existing licensees or investors of UDC or its Affiliates. 7.4Upon assignment of its rights to an Affiliate pursuant to Section 8.15, UDC and such Affiliate shall be jointly and severally liable for any and all obligations of UDC under this Agreement. 8.Miscellaneous 8.1DISCLAIMER OF REPRESENTATIONS AND WARRANTIES.NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY EXCEPT FOR THEIR RESPECTIVE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTIONS 6 AND 7, AND EACH PARTY DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.EXCEPT AS EXPRESSLY SET FORTH IN SECTIONS 6 AND 7, NEITHER PARTY GIVES THE OTHER PARTY ANY ASSURANCE (A) REGARDING THE PATENTABILITY OF ANY CLAIMED INVENTION IN, OR THE VALIDITY OR INFRINGMENT OF, ANY PATENT OR (B) THAT MANUFACTURE, USE, SALE, OFFERING FOR SALE, IMPORTATION, EXPORTATION OR OTHER DISTRIBUTION OF ANY PRODUCT OR METHOD DISCLOSED AND CLAIMED IN ANY PATENT WILL NOT CONSTITUTE AN INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF OTHER PERSONS. 8.2LIMITATION OF LIABILITY.EXCEPT IN THE EVENT OF FUJIFILM’S INTENTIONAL MISREPRESENTATION, FUJIFILM’S TOTAL LIABILITY UNDER THIS AGREEMENT WILL NOT EXCEED THE AMOUNTS PAID BY UDC UNDER THIS AGREEMENT.UDC’S TOTAL LIABILITY FOR DAMAGES AND FINANCIAL OBLIGATIONS UNDER THIS AGREEMENT WILL NOT EXCEED THE AMOUNTS PAYABLE BY UDC UNDER THIS AGREEMENT. UDC SHALL HAVE NO CAUSE OF ACTION AGAINST ANY SHAREHOLDER, BOARD MEMBER, EXECUTIVE OR EMPLOYEE OF FUJIFILM FOR ANY ALLEGED BREACH OF THIS AGREEMENT OR FOR ENFORCEMENT OF ANY PROVISION HEREIN.THE PARTIES ACKNOWLEDGE THAT THE LIMITATIONS ON POTENTIAL LIABILITIES SET FORTH IN THIS PARAGRAPH 8.2 WERE AN ESSENTIAL ELEMENT IN ENTERING INTO, AND SETTING CONSIDERATION UNDER, THIS AGREEMENT. 10 THIS PARAGRAPH 8.2 IS SUBJECT TO PARAGRAPH 8.9 BELOW AND SHALL NOT IN ANY WAY LIMIT EITHER PARTY’S RIGHT TO SEEK INJUNCTIVE RELIEF. 8.3LIMITATION ON CONSEQUENTIAL DAMAGES.NEITHER PARTY WILL HAVE ANY OBLIGATION OR LIABILITY (WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, AND NOTWITHSTANDING ANY FAULT, NEGLIGENCE (WHETHER ACTIVE, PASSIVE OR IMPUTED), REPRESENTATION, STRICT LIABILITY OR PRODUCT LIABILITY), FOR COVER OR FOR ANY INCIDENTAL, INDIRECT, CONSEQUENTIAL, MULTIPLIED, PUNITIVE, SPECIAL, OR EXEMPLARY DAMAGES OR LOSS OF REVENUE, PROFIT, SAVINGS OR BUSINESS ARISING FROM OR OTHERWISE RELATED TO THIS AGREEMENT, EVEN IF A PARTY OR ITS REPRESENTATIVES HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.THE PARTIES ACKNOWLEDGE THAT THESE EXCLUSIONS OF POTENTIAL DAMAGES WERE AN ESSENTIAL ELEMENT IN ENTERING INTO, AND SETTING CONSIDERATION UNDER, THIS AGREEMENT.THIS PARAGRAPH 8.3 IS SUBJECT TO PARAGRAPH 8.9 BELOW AND SHALL NOT IN ANY WAY LIMIT EITHER PARTY’S RIGHT TO SEEK INJUNCTIVE RELIEF. 8.4Compliance With Laws.Notwithstanding anything contained in this Agreement to the contrary, the obligations of the parties with respect to the consummation of the transactions contemplated by this Agreement shall be subject to all laws, present and future, of any government having jurisdiction over the parties and this transaction, and to orders, regulations, directions or requests of any such government. 8.5Confidentiality. 8.5.1Except as provided in Section 8.5.2, each Party will keep the financial terms of this Agreement (other than the Payment Amount) confidential and will not now or hereafter divulge such information to any third party so long as such information remains non-public. 8.5.2Notwithstanding the obligations set forth in Section 8.5.1, UDC and FUJIFILM may disclose information (a)with the prior written consent of the other party; (b) as otherwise may be required by law or legal process, including, without limitation, as necessary to appropriate government authorities or administrative bodies or self-regulatory bodies, and in confidence to legal and financial advisors in their capacity of advising a party in such matters; (c)during the course of litigation, so long as the disclosure of such terms and conditions is restricted in the same manner as is the confidential information of other litigating parties; (d)in confidence to its legal counsel, accountants, banks and financing sources and their advisors solely in connection with complying with or administering its obligations with respect to this Agreement; (e)by UDC, in order to perfect UDC’s interest in the Assigned Patent Rights with any governmental patent office (including, without limitation, recording the Executed Assignments and/or Confimatory Assignments in any governmental patent office); (f) by UDC, to potentialassignees, or licensees of UDC of the Assigned Patent Rights; (g) in order to perfect UDC’s interest in the Assigned Patent Rights with any governmental patent office (including, without limitation, recording the Executed Assignments and/or Confirmatory Assignments in any 11 governmental patent office); or (h) to enforce UDC’s right, title, and interest in and to the Assigned Patent Rights; provided that, in (b) and (c) above, (i) to the extent permitted by law, the disclosing Party will use all legitimate and legal means available to minimize the disclosure to third parties, including, without limitation, seeking a confidential treatment request or protective order whenever appropriate or available; and (ii) the disclosing Party will provide the other Party with at least fourteen (14) days’ prior written notice of such disclosure.Without limiting the foregoing, the Parties will cause their agents involved in this transaction to abide by the terms of this paragraph, including, without limitation, ensuring that such agents do not disclose or otherwise publicize the existence of this transaction with actual or potential clients in marketing materials, industry conferences or otherwise.In the event of any breach or default, threatened or otherwise, under this paragraph, the Parties acknowledge and agree that damages alone would be insufficient to compensate for any such breach or default and that irreparable harm may result from such breach or default.Consequently, in the event of any such breach or default, or any threat of such breach or default by either Party, then the other Party will be entitled to temporary or permanent injunctive relief, specific performance and such other equitable relief as may be appropriate in the circumstances in order to restrain or enjoin such breach or default.These remedies will not be the exclusive remedies for violation of the terms of the confidentiality obligations contained in this paragraph, but will be in addition to all other remedies available to the parties at law or in equity. 8.5.3Information exchanged and the events referenced herein or contemplated hereby are subject to the terms of the Confidentiality Agreement, dated October 5, 2009, between the Parties, as amended to extend until October 5, 2012 (the “Confidentiality Agreement”). 8.6Governing Law; Venue/Jurisdiction.This Agreement will be interpreted, construed, and enforced in all respects in accordance with the laws of the State of New York, USA, without reference to its choice of law principles to the contrary.The Parties will not commence or prosecute any action, suit, proceeding or claim arising under or by reason of this Agreement other than in the state or federal courts located in the State of New York.The Parties irrevocably consent to the jurisdiction and venue of the courts identified in the preceding sentence in connection with any action, suit, proceeding, or claim arising under or by reason of this Agreement. 8.7Notices.All notices given hereunder will be given in writing (in English or with an English translation), will refer to this Agreement and will be delivered to the address set forth below by (i)personal delivery or (ii)delivery postage prepaid by an internationally-recognized express courier service: 12 If to UDC If to FUJIFILM [***] [***] With copy to: With copy to: [***] [***] Notices are deemed given on (a)the date of receipt if delivered personally or by express courier or (b) if delivery is refused, the date of refusal.Notice given in any other manner will be deemed to have been given only if and when received at the address of the person to be notified.Either Party may from time to time change its address for notices under this Agreement by giving the other Party written notice of such change in accordance with this paragraph. 8.8Relationship of Parties.The Parties hereto are independent contractors.Nothing in this Agreement will be construed to create a partnership, joint venture, franchise, fiduciary, employment or agency relationship between the Parties.Neither Party has any express or implied authority to assume or create any obligations on behalf of the other or to bind the other to any contract, agreement or undertaking with any third party. 8.9Remedies.FUJIFILM's and UDC’s remedies in the event of any claim, dispute, or controversy under this Agreement will include injunctive relief, including without limitation specific performance, and the recovery of money damages, subject to the disclaimer and limitations set forth in this Agreement, including, without limitation, those in paragraphs 8.1 through 8.3. 8.10Severability.If any provision of this Agreement is found to be invalid or unenforceable, then the remainder of this Agreement will have full force and effect, and the invalid provision will be modified, or partially enforced, to the maximum extent permitted to effectuate the original objective. 8.11Waiver.Failure by either Party to enforce any term of this Agreement will not be deemed a waiver of future enforcement of that or any other term in this Agreement or any other agreement that may be in place between the Parties. 8.12Public Announcements. Subject to the Parties’ disclosure obligations imposed by law, the Parties shall (a) cooperate with each other in the development and distribution of all news releases, other public information disclosures and announcements, including announcements and notices to customers, suppliers and employees, with respect to this Agreement, and (b) not issue any such announcement or statement prior to consultation with, and the approval of, the other Party (such approval not to be unreasonably withheld or delayed); provided that approval shall not be required (i) where such disclosure is required by law or the rules of any stock exchange on which the securities of such Party or any of its Affiliates are listed and (ii) after the public announcement of this Agreement and the transactions contemplated hereunder, with respect to public disclosures and announcements by a Party relating to Assigned Active Patents and Assigned Inactive Patents after Closing, 13 provided that to the extent reasonably practicable Party shall not make any public disclosure or announcement contemplated by this clause (ii) without first consulting other Party. 8.13Miscellaneous.This Agreement, including its exhibits, constitutes the entire agreement between the Parties with respect to the subject matter hereof, merges and supersedes all prior and contemporaneous agreements, understandings, negotiations, and discussions.Neither of the Parties will be bound by any conditions, definitions, warranties, understandings, or representations with respect to the subject matter hereof other than as expressly provided herein.The section headings contained in this Agreement are for reference purposes only and will not affect in any way the meaning or interpretation of this Agreement.This Agreement is not intended to confer any right or benefit on any third party (including, but not limited to, any employee or beneficiary of any Party), and no action may be commenced or prosecuted against a Party by any third party claiming as a third-party beneficiary of this Agreement or any of the transactions contemplated by this Agreement; provided, however, that the foregoing shall not be operative with respect to any assignee or transferee of UDC’s rights under this Agreement and shall not preclude such assignee or transferee from enjoying the full benefit of such rights or from enforcing this Agreement.No oral explanation or oral information by either Party hereto will alter the meaning or interpretation of this Agreement.No amendments or modifications will be effective unless in writing signed by authorized representatives of both Parties.The terms and conditions of this Agreement will prevail notwithstanding any different, conflicting or additional terms and conditions that may appear on any letter, email or other communication or other writing not expressly incorporated into this Agreement.The following exhibits are attached hereto and incorporated herein:Exhibit A (entitled ”Assigned Active Patents”); Exhibit B(entitled ”Assigned Inactive Patents”); Exhibit C (entitled “FUJIFILM Non-Assertion Patents”); Exhibit D (entitled “FUJIFILM Non-Assertion Co-Owned Patent Share”); Exhibit E (entitled “Assignment of Patent Rights”); and Exhibit F (entitled “Existing Licenses and Covenants Not to Sue and other Exceptions”).These Exhibits shall be subject to all of the provisions in this Agreement, and shall not be construed or otherwise used in any way to supersede, vary, modify, amend, or nullify any of the provisions in this Agreement. 8.14Counterparts; Electronic Signature.This Agreement may be executed in counterparts, each of which will be deemed an original, and all of which together constitute one and the same instrument.Each Party will execute and promptly deliver to the other Party a copy of this Agreement bearing the original signature.Prior to such delivery, in order to expedite the process of entering into this Agreement, the Parties acknowledge that a Transmitted Copy of this Agreement will be deemed an original document.“Transmitted Copy” means a copy bearing a signature of a party that is reproduced or transmitted via email of a PDF file, photocopy, facsimile, or other process of complete and accurate reproduction and transmission. 14 8.15Assignment.This Agreement may not be assigned, in whole or in part, by either Party, without the prior written consent of the other Party, and any attempted assignment without prior written consent shall be of no effect; provided, that UDC may, without obtaining the prior written consent of FUJIFILM, assign all of its rights and obligations under this Agreement to an Affiliate of UDC on the condition that such Affiliate of UDC shall take all of the responsibilities of UDC under this Agreement and shall fulfill all of the obligations of UDC under this Agreement. In witness whereof, intending to be legally bound, the Parties have executed this Patent Sale Agreement as of the Effective Date. FUJIFILM Corporation: Universal Display Corporation: BY: /s/ Toshiaki Suzuki By:s/ Steven V. Abramson Name: Toshiaki Suzuki Name: Steven V. Abramson Title: Director, Corporate Vice President Title:President General Manager Intellectual Property Division Date: July 23, 2012 Date:July 23, 2012 15 Exhibit A ASSIGNED ACTIVE PATENTS ID Number FF No Country Application No Filling Date Patent No 1 98F01265 JP H10-084757 1998/3/30 2 99F00537 US 09/238779 1999/1/27 3 98F02220 US 09/086554 1998/5/29 4 97F02620 JP H09-207593 1997/8/1 5 98F02990 JP H10-241867 1998/8/27 6 98F04134 US 09/179837 1998/10/28 7 99F00853 JP H11-060386 1999/3/8 8 02F00541 US 10/041450 2002/1/10 9 97F03898 JP H09-308965 1997/11/11 10 98F04184 US 09/185035 1998/11/3 11 00F04033 US 09/606675 2000/6/30 12 98F00551 JP H10-069269 1998/3/5 13 98F01281 JP H10-093665 1998/4/6 14 98F04087 JP H10-310945 1998/10/30 15 99F00312 JP H11-031718 1999/2/9 16 99F01572 US 09/271510 1999/3/18 17 00F06084 US 09/686363 2000/10/12 18 02F06191 US 10/205437 2002/7/26 19 02F09250 US 10/290216 2002/11/8 20 99F01054 JP H11-074160 1999/3/18 21 99F02182 US 09/299657 1999/4/27 22 01F01341 US 09/785257 2001/2/20 23 98F01394 JP H10-106794 1998/4/16 24 98F02336 JP H10-171666 1998/6/18 25 98F03008 JP H10-231851 1998/8/18 26 99F04031 US 09/376347 1999/8/18 27 99F03847 JP H11-232744 1999/8/19 28 99F04454 US 09/391156 1999/9/8 29 98F03399 JP H10-258829 1998/9/11 30 98F03427 JP H10-266594 1998/9/21 31 99F04702 US 09/400180 1999/9/21 32 09F02461 JP 2009-098371 2009/4/14 　 33 98F03661 JP H10-289595 1998/10/12 34 98F03842 JP H10-289594 1998/10/12 35 99F04986 US 09/415259 1999/10/12 36 99F03444 JP H11-237266 1999/8/24 37 03F07180 US 10/686663 2003/10/17 38 99F05451 JP H11-340788 1999/11/30 39 00F01057 US 09/504122 2000/2/15 40 00F01477 JP 2000-070609 2000/3/14 41 00F02232 US 09/543749 2000/4/5 1 Exhibit A 42 99F02428 JP H11-161130 1999/6/8 43 00F04370 US 09/617027 2000/7/14 44 00F04065 JP 2000-218967 2000/7/19 45 00F04509 US 09/621740 2000/7/21 46 02F06915 US 10/224377 2002/8/21 47 03F06690 US 10/671406 2003/9/26 48 10F06096 JP 2010-238029 2010/10/22 　 49 99F03792 JP H11-234241 1999/8/20 50 00F04936 US 09/640275 2000/8/17 51 00F05604 JP 2000-298454 2000/9/29 52 00F05838 US 09/672823 2000/9/29 53 00F01054 JP 2000-062472 2000/3/7 54 00F01874 JP 2000-089632 2000/3/28 55 00F06338 US 09/697157 2000/10/27 56 03F04875 US 10/625539 2003/7/24 57* 99F04962 JP H11-299876 1999/10/21 58 00F05566 JP 2000-290626 2000/9/25 59 00F06322 US 09/695978 2000/10/26 60 01F00137 DE 2001/4/26 61 01F03037 CN 2001/4/25 62 01F03076 KR 10-2001-0022640 2001/4/26 10-0563632 63 03F05646 US 10/647353 2003/8/26 64 04F00238 DE 2004/1/13 65 04F00238 NL 2004/1/13 66 02F06090 US 10/200322 2002/7/23 67 99F05628 JP H11-358015 1999/12/16 68 99F06067 JP 2000-003687 2000/1/12 69 01F00441 US 09/755080 2001/1/8 70 04F00982 US 10/751953 2004/1/7 71 00F05191 JP 2000-299495 2000/9/29 72 00F05215 JP 2000-298470 2000/9/29 73 00F07664 US 09/747933 2000/12/27 74 04F05004 US 10/844394 2004/5/13 75 07F00893 JP 2007-018365 2007/1/29 76 10F00346 US 12/724835 2010/3/16 77 10F00347 US 12/724986 2010/3/16 78 10F00348 US 12/724058 2010/3/15 79 10F00349 US 12/724919 2010/3/16 80 10F06508 US 12/957114 2010/11/30 81 10F06509 US 12/957144 2010/11/30 82 10F07034 JP 2010-291393 2010/12/27 　 83 11F05923 US 13/225293 2011/9/2 　 84 12F01732 US 　 85 00F00773 JP 2000-048155 2000/2/24 86 01F01027 JP 2001-032645 2001/2/8 2 Exhibit A 87 01F01164 US 09/780487 2001/2/12 88 01F02298 US 09/813997 2001/3/22 89 01F02571 US 09/820687 2001/3/30 90 00F02111 JP 2000-111014 2000/4/12 91 01F03143 US 09/845342 2001/5/1 92 00F02451 JP 2000-133529 2000/5/2 93 00F02457 JP 2000-133530 2000/5/2 94 01F03148 US 09/845356 2001/5/1 95 00F03190 JP 2000-175981 2000/6/12 96 00F03370 JP 2000-177761 2000/6/14 97 01F04951 US 09/905996 2001/7/17 98 01F04957 US 11/979297 2007/11/1 99 09F05648 US 13/160587 2011/6/15 　 95F00164 DE 2001/7/17 95F00164 GB 2001/7/17 95F00164 FR 2001/7/17 95F00164 NL 2001/7/17 01F04168 JP 2001-189539 2001/6/22 01F04319 JP 2001-197135 2001/6/28 01F04948 US 09/905946 2001/7/17 01F04956 US 11/188660 2005/7/26 09F05522 US 12/607756 2009/10/28 10F02530 EP 2010/6/17 　 00F04137 JP 2000-240950 2000/8/9 10F03198 JP 2010-149116 2010/6/30 　 01F04819 JP 2001-236419 2001/8/3 01F05785 US 09/935711 2001/8/24 00F05214 JP 2000-298529 2000/9/29 01F04341 JP 2001-219909 2001/7/19 01F06528 US 09/956007 2001/9/20 01F06314 JP 2001-283458 2001/9/18 00F05465 JP 2000-300716 2000/9/29 01F06783 US 09/965818 2001/10/1 120* 00F05919 JP 2000-316659 2000/10/17 00F06223 JP 2000-350170 2000/11/16 01F07802 US 09/987639 2001/11/15 00F06488 JP 2000-370151 2000/12/5 01F08265 US 10/000323 2001/12/4 01F08288 CN 2001/12/5 00F06489 JP 2000-364649 2000/11/30 00F06490 JP 2000-370150 2000/12/5 00F07079 JP 2000-392899 2000/12/25 01F08472 JP 2001-384693 2001/12/18 01F08794 US 10/024375 2001/12/21 03F08594 US 10/744783 2003/12/24 3 Exhibit A 01F08250 JP 2002-003832 2002/1/10 02F01094 US 10/059109 2002/1/31 05F03393 US 11/101555 2005/4/8 07F06782 US 11/937093 2007/11/8 07F06786 US 11/937114 2007/11/8 01F00600 JP 2001-033684 2001/2/9 02F00126 DE 2002/3/1 02F00126 NL 2002/3/1 02F02060 US 10/084933 2002/3/1 04F06044 US 10/865900 2004/6/14 142* 01F00799 JP 2001-031894 2001/2/8 01F00825 JP 2001-045476 2001/2/21 01F06582 JP 2001-325594 2001/10/23 02F02562 US 10/097607 2002/3/15 01F01382 JP 2001-202627 2001/7/3 02F03331 US 10/114261 2002/4/3 01F06584 JP 2001-322489 2001/10/19 01F02980 JP 2001-172270 2001/6/7 02F04710 US 10/160031 2002/6/4 01F03307 JP 2001-143414 2001/5/14 152* 01F00005 US 10/745671 2002/6/27 01F04005 JP 2001-211270 2001/7/11 02F05744 US 10/191079 2002/7/10 02F00028 CN 2002/7/10 02F00028 KR 10-2004-7000398 2002/7/10 10-0902524 02F00028 JP 2003-513286 2002/7/10 02F00028 US 10/483391 2002/7/10 02F00028 DE 2002/7/10 02F00028 NL 2002/7/10 02F05759 TW 2002/7/11 NI-196894 07F03458 JP 2007-142283 2007/5/29 08F02760 US 12/034833 2008/2/21 02F00376 DE 2002/9/20 02F00376 FR 2002/9/20 02F00376 GB 2002/9/20 02F07896 JP 2002-275240 2002/9/20 02F08073 US 10/247548 2002/9/20 02F06459 US 10/212785 2002/8/7 01F05334 JP 2001-273887 2001/9/10 02F07674 US 10/237059 2002/9/9 172* 01F05342 JP 2001-241989 2001/8/9 01F06529 JP 2002-029870 2002/2/6 03F01176 US 10/359178 2003/2/6 175* 01F00338 DE 2002/3/28 176* 01F00338 GB 2002/3/28 4 Exhibit A 177* 01F00338 FR 2002/3/28 178* 01F07324 JP 2001-342678 2001/11/8 179* 01F07459 KR 10-2002-0017650 2002/3/30 10-0854880 180* 01F07466 CN 2002/3/29 181* 01F07467 US 10/108388 2002/3/29 182* 01F07468 TW 2002/3/29 I245065 183* 01F00355 GB 2002/3/27 184* 01F00355 FR 2002/3/27 185* 01F00355 DE 2002/3/27 186* 01F07787 JP 2001-361504 2001/11/27 187* 01F07914 KR 10-2002-0014971 2002/3/20 10-0854881 188* 01F07916 TW 2002/3/21 NI-187904 189* 01F07917 CN 2002/3/29 190* 01F07925 US 10/104013 2002/3/25 03F00637 US 10/342049 2003/1/15 01F08441 JP 2001-399915 2001/12/28 193* 02F00064 JP 2004-562854 2002/12/25 194* 02F00064 US 11/020394 2002/12/25 195* 02F00066 JP 2004-562852 2002/12/25 196* 02F00066 US 11/039943 2002/12/25 197* 02F00066 KR 10-2005-7002716 2002/12/25 10-0752887 03F01185 JP 2003-038437 2003/2/17 03F01296 US 10/366666 2003/2/14 200* 02F00969 JP 2002-029335 2002/2/6 201* 02F01161 KR 10-2002-0066343 2002/10/30 10-0918548 202* 02F01162 TW 2002/10/24 I316954 203* 02F01176 US 10/278866 2002/10/24 03F02278 TW 2003/3/20 I280069 205* 02F00129 DE 2002/10/17 206* 02F00129 GB 2002/10/17 207* 02F00129 FR 2002/10/17 208* 02F02097 JP 2002-071525 2002/3/15 209* 02F02180 US 10/270200 2002/10/15 210* 02F02182 TW 2002/10/16 I226360 211* 02F02185 KR 10-2002-0066342 2002/10/30 10-0917958 02F02495 JP 2002-092323 2002/3/28 02F02813 JP 2002-140589 2002/5/15 02F02814 JP 2002-140590 2002/5/15 02F04362 US 10/445082 2003/5/27 02F05150 JP 2002-191094 2002/6/28 02F05549 US 10/640670 2003/8/14 03F06246 US 10/660600 2003/9/12 02F05812 JP 2002-279015 2002/9/25 02F05813 JP 2002-283689 2002/9/27 03F06550 US 10/667368 2003/9/23 5 Exhibit A 03F05275 JP 2003-297392 2003/8/21 03F05539 US 10/644872 2003/8/21 02F06204 US 11/434174 2006/5/16 03F05276 JP 2003-297391 2003/8/21 03F05549 US 10/644830 2003/8/21 227* 02F00034 JP 2004-532728 2003/8/27 228* 02F00034 EP 2003/8/27 　 229* 02F00034 KR 10-2005-7003269 2003/8/27 10-0686268 230* 02F00034 CN 2003/8/27 231* 02F00317 EP 2003/8/8 232* 02F06347 JP 2002-248378 2002/8/28 233* 02F06477 CN 2003/8/8 234* 02F06483 TW 2003/8/7 I252056 235* 02F06484 KR 10-2003-0054519 2003/8/7 10-0965811 02F06450 JP 2002-252803 2002/8/30 03F00345 EP 2003/8/29 　 03F05020 JP 2003-298978 2003/8/22 03F05759 US 10/651230 2003/8/29 02F07563 JP 2002-287390 2002/9/30 03F06635 US 10/670005 2003/9/25 242* 02F00048 US 11/126325 2003/11/6 243* 02F00048 CN 2003/11/6 244* 02F09141 TW 2003/11/11 I239791 02F09422 JP 2002-361284 2002/12/12 03F07820 JP 2003-405677 2003/12/4 03F08368 US 10/735700 2003/12/16 02F00056 EP 2003/12/17 　 02F00056 KR 10-2005-7011254 2003/12/17 10-0998460 02F00056 US 10/530025 2003/12/17 03F07819 JP 2003-405549 2003/12/4 03F08392 TW 2003/12/17 I239786 03F07821 JP 2003-422956 2003/12/19 03F08692 US 10/745675 2003/12/29 03F07822 JP 2003-413061 2003/12/11 03F08420 US 10/738307 2003/12/18 03F07823 JP 2003-408525 2003/12/8 03F08550 US 10/743023 2003/12/23 03F08559 US 11/783006 2007/4/5 02F00067 KR 10-2005-7008350 2003/12/26 10-1101726 02F00067 CN 2003/12/26 02F00067 US 10/530289 2003/12/26 02F00067 DE 2003/12/26 02F00067 FR 2003/12/26 02F00067 GB 2003/12/26 02F00067 NL 2003/12/26 6 Exhibit A 03F08657 TW 2003/12/26 I238018 09F05523 JP 2009-244423 2009/10/23 　 269* 03F00007 JP 2004-567527 2003/1/30 270* 03F00007 KR 10-2005-7013792 2003/1/30 10-0731697 271* 03F00007 US 11/192353 2003/1/30 272* 03F00016 JP 2004-568176 2003/2/13 273* 03F00016 US 11/083025 2003/2/13 274* 03F00016 KR 10-2005-7005081 2003/2/13 10-0713048 275* 03F00016 DE 2003/2/13 276* 03F00016 FR 2003/2/13 277* 03F00016 GB 2003/2/13 278* 03F00018 JP 2004-568489 2003/2/20 279* 03F00018 US 11/043963 2003/2/20 280* 03F00018 EP 2003/2/20 　 281* 06F07580 US 11/526709 2006/9/26 282* 03F00022 EP 2003/3/13 　 283* 03F00022 US 11/063573 2003/3/13 284* 03F00022 KR 10-2005-7004469 2003/3/13 10-0699966 285* 03F00022 CN 2003/3/13 286* 03F00032 US 11/062492 2003/4/2 287* 03F00032 CN 03821539.X 2003/4/2 03821539.X 288* 03F00032 KR 10-2005-7004029 2003/4/2 10-0790672 289* 03F00035 JP 2004-570877 2003/4/15 290* 03F00035 CN 2003/4/15 291* 03F00035 KR 10-2005-7006109 2003/4/15 10-0721495 292* 03F00044 JP 2004-571293 2003/4/28 293* 03F00044 US 11/074899 2003/4/28 294* 03F00044 KR 10-2005-7005834 2003/4/28 10-0701143 295* 03F00044 DE 2003/4/28 296* 03F00044 GB 2003/4/28 297* 03F00045 EP 2003/5/1 　 298* 03F00058 US 10/571139 2003/9/10 399* 03F06295 TW 2003/9/15 I259021 300* 03F00073 JP 2005-512796 2003/12/25 301* 03F00073 US 10/584413 2003/12/25 302* 03F08612 TW 2003/12/25 I238677 03F01551 JP 2003-097329 2003/3/31 03F01595 US 10/926078 2004/8/26 03F02887 JP 2003-122205 2003/4/25 03F00034 US 10/548669 2004/5/7 03F00034 CN 2004/5/7 03F00034 KR 10-2005-7020614 2004/5/7 10-0956051 03F00034 JP 2006-507730 2004/5/7 03F00034 DE 2004/5/7 03F00034 FR 2004/5/7 7 Exhibit A 03F00034 GB 2004/5/7 09F05288 US 12/571093 2009/9/30 　 04F00120 US 10/551653 2004/6/1 04F00120 CN 200480010948.X 2004/6/1 200480010948.X 04F00120 KR 10-2005-7022089 2004/6/1 10-1098807 04F00120 EP 2006/6/1 　 04F05234 JP 2004-162849 2004/6/1 09F00142 US 12/395358 2009/2/27 　 09F04245 CN 2004/6/1 　 09F05487 JP 2009-245769 2009/10/26 　 09F06018 JP 2009-293566 2009/12/24 　 09F06019 JP 2009-293567 2009/12/24 　 12F01731 US 13/420289 2012/3/14 　 325* 03F03694 JP 2003-161190 2003/6/5 326* 02F06067 US 11/227606 2005/9/16 327* 02F06085 TW 2003/7/2 I222335 328* 03F00259 EP 2003/7/15 　 329* 03F03732 JP 2003-164010 2003/6/9 330* 03F03789 CN 2003/7/18 331* 03F03803 US 10/606744 2003/6/27 332* 03F03808 KR 10-2003-0050456 2003/7/23 10-0997615 03F03892 US 10/912115 2004/8/6 04F05618 JP 2004-189489 2004/6/28 10F02471 JP 2010-087118 2010/4/5 　 04F00173 KR 10-2006-7002331 2004/8/3 10-0982932 04F00173 US 10/566723 2004/8/3 04F00173 DE 2004/8/3 04F00173 GB 2004/8/3 04F00173 FR 2004/8/3 04F00173 NL 2004/8/3 03F05043 JP 2003-314036 2003/9/5 343* 03F05310 CN 2004/4/14 344* 03F05342 US 10/801546 2004/3/17 345* 03F05207 JP 2003-298843 2003/8/22 03F05389 US 11/002107 2004/12/3 04F00211 KR 10-2006-7005324 2004/9/17 10-1032590 04F00211 US 10/572095 2004/9/17 04F08263 JP 2004-267444 2004/9/14 03F00056 US 10/560735 2004/9/8 03F00056 KR 10-2006-7000208 2004/9/8 10-0990065 03F00056 DE 2004/9/8 03F05875 JP 2003-362425 2003/10/22 8 Exhibit A 03F06453 US 11/073522 2005/3/8 03F07215 US 12/275196 2008/11/20 03F07220 US 12/275202 2008/11/20 03F07226 US 10/990463 2004/11/18 04F09504 JP 2004-314729 2004/10/28 03F07815 JP 2003-425307 2003/12/22 03F07966 JP 2003-434072 2003/12/26 03F07981 US 11/019297 2004/12/23 03F08237 US 11/033878 2005/1/13 363* 04F00039 KR 10-2006-7019945 2004/3/12 10-0868472 364* 04F00039 CN 2004/3/12 365* 04F03676 TW 2004/3/18 I289413 366* 04F00058 US 10/594603 2004/3/29 367* 04F00058 EP 2004/3/29 　 368* 04F00058 KR 10-2006-7022302 2004/3/29 10-0760881 369* 04F00058 CN 2004/3/29 370* 04F00058 JP 2006-511374 2004/3/29 371* 04F04104 TW 2004/3/30 I232589 372* 10F03613 JP 2010-176591 2010/8/5 　 373* 04F04087 TW 2004/3/30 I245586 374* 04F00064 KR 　 　 　 375* 04F00064 CN 2004/3/30 376* 04F04106 TW 2004/3/30 I233085 377* 04F04102 TW 2004/3/30 I232707 378* 04F00067 JP 2006-512162 2004/3/31 379* 04F00067 US 10/594600 2004/3/31 380* 04F04105 TW 2004/3/30 I252051 381* 04F00068 EP 2004/3/31 　 382* 04F04103 TW 2004/3/30 I251188 383* 04F00085 JP 2006-512679 2004/4/27 　 384* 04F00085 US 11/587692 2004/4/27 385* 04F00085 CN 200480042888.X 2004/4/27 200480042888.X 386* 04F00085 KR 10-2006-7024598 2004/4/27 10-0832763 387* 10F03028 US 12/771127 2010/4/30 　 388* 04F00088 CN 2004/4/30 389* 04F00088 KR 10-2006-7024970 2004/4/30 10-0836542 390* 04F04783 TW 2004/4/29 I267822 391* 04F00090 US 11/587905 2004/4/30 392* 04F00090 CN 200480042912.X 2004/4/30 200480042912.X 393* 04F04781 TW 2004/4/29 I288900 394* 04F04797 TW 2004/4/30 I251700 395* 04F00092 CN 2004/4/30 396* 04F00092 JP 2006-512711 2004/4/30 397* 04F01010 JP 2004-025596 2004/2/2 398* 04F01249 CN 2004/11/30 9 Exhibit A 399* 04F01270 TW 2004/11/24 I255666 400* 04F01288 KR 10-2004-0098611 2004/11/29 10-0700466 04F01681 US 11/065440 2005/2/25 04F10862 JP 2005-021266 2005/1/28 04F01667 US 11/065478 2005/2/25 04F10860 JP 2005-021267 2005/1/28 04F01662 US 11/066195 2005/2/25 04F10857 JP 2005-021268 2005/1/28 04F01889 US 11/062439 2005/2/23 04F08198 JP 2004-271134 2004/9/17 04F02240 US 11/060768 2005/2/18 04F02252 JP 2004-066780 2004/3/10 04F02317 JP 2004-068132 2004/3/10 04F02634 JP 2004-088121 2004/3/24 04F03222 US 11/085223 2005/3/22 05F02955 JP 2005-086258 2005/3/24 04F03225 JP 2004-279318 2004/9/27 04F03654 JP 2004-128712 2004/4/23 04F03656 JP 2004-125584 2004/4/21 05F03657 US 11/109804 2005/4/20 419* 04F03978 JP 2004-123319 2004/4/19 04F04074 JP 2004-131618 2004/4/27 04F04743 JP 2004-211236 2004/7/20 04F05466 US 11/166158 2005/6/27 04F06333 JP 2004-208995 2004/7/15 04F07565 US 11/223038 2005/9/12 04F07581 JP 2004-267535 2004/9/14 04F07901 US 11/217343 2005/9/2 04F07895 US 11/210794 2005/8/25 04F07996 US 11/236839 2005/9/28 04F07993 US 11/225207 2005/9/14 05F07764 JP 2005-267288 2005/9/14 　 04F00193 US 11/663164 2005/9/20 04F00193 KR 10-2007-7006569 2005/9/20 10-1034171 04F00193 DE 2005/9/20 04F00193 FR 2005/9/20 04F00193 GB 2005/9/20 05F03916 JP 2005-162376 2005/6/2 09F06020 JP 2010-008589 2010/1/18 04F08150 US 11/227162 2005/9/16 05F08063 JP 2005-268616 2005/9/15 04F08146 JP 2004-273203 2004/9/21 10F02864 JP 2010-126827 2010/6/2 　 04F08238 JP 2004-279153 2004/9/27 04F08253 US 11/234141 2005/9/26 10 Exhibit A 09F00141 US 12/395542 2009/2/27 　 09F06025 JP 2010-002388 2010/1/7 10F05564 JP 2010-192986 2010/8/30 　 05F06706 JP 2005-265427 2005/9/13 　 04F09487 JP 2004-324095 2004/11/8 10F02683 JP 2010-107527 2010/5/7 　 04F09488 JP 2004-323657 2004/11/8 04F09489 JP 2004-323691 2004/11/8 05F09058 JP 2005-322300 2005/11/7 05F09068 US 11/266303 2005/11/4 454* 04F00844 EP 2005/2/24 　 455* 04F09528 JP 2004-321295 2004/11/4 　 456* 04F09682 KR 10-2005-0015863 2005/2/25 10-0686265 457* 04F09685 CN 2005/3/18 05F07245 US 11/269816 2005/11/9 05F08863 JP 2005-325122 2005/11/9 04F09605 JP 2004-346245 2004/11/30 04F09616 JP 2004-326658 2004/11/10 05F09063 US 11/269698 2005/11/9 　 05F07305 US 11/272763 2005/11/15 　 05F08866 JP 2005-333096 2005/11/17 05F07272 US 11/315324 2005/12/23 05F08865 JP 2005-343785 2005/11/29 　 09F03012 US 12/495187 2009/6/30 09F03013 US 12/495168 2009/6/30 469* 05F00005 JP 2007-504569 2005/2/22 470* 05F00005 US 11/791232 2005/2/22 471* 05F00005 EP 2005/2/22 　 472* 05F00005 CN 2005/2/22 　 473* 05F00005 KR 　 474* 05F00006 CN 2005/3/14 475* 05F00006 JP 2006-511940 2005/3/14 476* 05F02824 TW 2005/3/16 I280544 477* 05F00011 US 11/125104 2005/5/10 478* 05F00011 KR 10-2005-7016083 2005/5/10 10-0733946 479* 05F00011 JP 2004-569554 2003/3/17 05F09433 JP 2006-018168 2006/1/26 05F01356 JP 2005-075769 2005/3/16 05F09062 US 11/372272 2006/3/10 10F02330 JP 2010-070298 2010/3/25 　 05F08935 US 11/377275 2006/3/17 05F07277 US 11/387843 2006/3/24 04F03321 US 11/094675 2005/3/31 05F01960 JP 2005-069963 2005/3/11 05F10191 JP 2006-046802 2006/2/23 　 11 Exhibit A 04F05336 US 11/180709 2005/7/14 05F07275 US 11/389012 2006/3/27 06F00822 JP 2006-086595 2006/3/27 492* 05F02168 JP 2005-076963 2005/3/17 493* 06F03489 US 11/376274 2006/3/16 494* 05F02543 TW 2005/6/22 I285062 495* 05F02545 US 11/156572 2005/6/21 496* 05F02557 KR 10-2005-0064043 2005/7/15 10-0716695 497* 05F02270 JP 2005-095193 2005/3/29 498* 06F03486 US 11/389011 2006/3/27 499* 02F08479 JP 2002-308706 2002/10/23 12F02776 JP 2012-139962 2012/6/21 　 501* 06F03497 US 11/389081 2006/3/27 05F09064 US 11/374148 2006/3/14 06F01242 JP 2006-066647 2006/3/10 05F00235 US 11/815802 2006/3/16 05F00235 EP 2006/3/16 　 05F00235 KR 10-2007-7021608 2006/3/16 　 05F00235 CN 2006/3/16 05F02642 JP 2005-075340 2005/3/16 06F02894 JP 2006-072968 2006/3/16 11F02958 US 13/153687 2011/6/6 　 05F02763 JP 2005-126732 2005/4/25 06F02350 US 11/409063 2006/4/24 06F02363 US 11/410000 2006/4/25 06F04400 JP 2006-119523 2006/4/24 06F00147 US 11/911665 2006/4/25 06F00147 EP 2006/4/25 　 06F02392 TW 2006/4/24 　 06F03863 JP 2006-119522 2006/4/24 　 06F00122 US 11/912470 2006/4/25 06F00122 EP 2006/4/25 　 06F02393 TW 2006/4/24 　 06F03899 JP 2006-119568 2006/4/24 05F03348 JP 2005-135411 2005/5/6 06F02360 US 11/416113 2006/5/3 09F06171 JP 2010-007526 2010/1/15 　 05F03727 JP 2005-174064 2005/6/14 06F02323 US 11/444422 2006/6/1 06F03867 JP 2006-132548 2006/5/11 529* 06F02322 US 11/441204 2006/5/26 05F04082 JP 2005-158750 2005/5/31 531* 06F02318 CN 2006/5/29 532* 06F02320 US 11/441168 2006/5/26 533* 06F04613 JP 2006-147356 2006/5/26 　 12 Exhibit A 06F03202 US 11/438299 2006/5/23 05F04466 JP 2005-179882 2005/6/20 05F04552 JP 2005-179881 2005/6/20 05F04696 JP 2005-288870 2005/9/30 05F04699 JP 2005-289155 2005/9/30 05F04703 JP 2005-288868 2005/9/30 05F04714 JP 2005-288869 2005/9/30 05F04716 JP 2005-289156 2005/9/30 05F04720 JP 2005-249134 2005/8/30 05F05217 JP 2005-214604 2005/7/25 05F05884 JP 2005-235306 2005/8/15 06F02403 US 11/503999 2006/8/15 06F05825 JP 2006-221624 2006/8/15 06F02501 US 11/520732 2006/9/14 05F06691 JP 2005-262305 2005/9/9 05F07659 JP 2005-274248 2005/9/21 06F00068 KR 10-2008-7006756 2006/9/21 10-1037568 06F02494 US 11/529595 2006/9/29 06F07492 JP 2006-263431 2006/9/27 05F07682 JP 2005-284829 2005/9/29 06F02275 US 11/528358 2006/9/28 06F06183 US 11/542550 2006/10/4 　 06F07560 JP 2006-271604 2006/10/3 　 06F06099 US 11/600779 2006/11/17 06F06131 US 11/638561 2006/12/14 05F09707 JP 2006-013105 2006/1/20 　 05F09811 JP 2006-028994 2006/2/6 　 06F06189 US 11/702173 2007/2/5 06F06175 US 11/633554 2006/12/5 07F00595 JP 2007-026013 2007/2/5 05F10111 JP 2006-012419 2006/1/20 06F06118 US 11/727818 2007/3/28 06F06127 US 11/709829 2007/2/23 06F06130 US 11/711689 2007/2/28 　 06F00992 JP 2006-047149 2006/2/23 06F01052 JP 2006-047153 2006/2/23 06F06137 US 11/709791 2007/2/23 　 06F06188 US 11/709679 2007/2/23 07F00921 JP 2007-046049 2007/2/26 06F01425 JP 2006-060246 2006/3/6 06F06085 US 11/713027 2007/3/2 06F01795 JP 2006-082863 2006/3/24 06F01910 JP 2006-091656 2006/3/29 06F03746 JP 2006-151705 2006/5/31 　 06F04732 JP 2006-246869 2006/9/12 13 Exhibit A 07F01557 US 11/892389 2007/8/22 06F04811 JP 2007-187153 2007/7/18 07F01540 US 11/896434 2007/8/31 07F03420 JP 2007-131640 2007/5/17 　 06F04919 JP 2006-309036 2006/11/15 07F01533 US 11/902899 2007/9/26 07F01497 US 11/902891 2007/9/26 　 07F05576 JP 2007-246042 2007/9/21 06F05067 JP 2006-291294 2006/10/26 　 07F01515 US 11/892390 2007/8/22 06F05313 JP 2007-032586 2007/2/13 07F07637 JP 2008-010766 2008/1/21 　 07F04802 JP 2007-239609 2007/9/14 　 07F00114 EP 2007/11/27 　 07F00114 US 12/516259 2007/11/27 　 07F06608 JP 2007-303467 2007/11/22 　 06F05910 JP 2006-263417 2006/9/27 06F05923 JP 2006-263416 2006/9/27 07F01538 US 11/859332 2007/9/21 06F06296 JP 2006-224625 2006/8/21 　 07F06423 US 11/954166 2007/12/11 07F00113 EP 2007/11/27 　 07F06743 JP 2007-303466 2007/11/22 　 07F00119 CN 2008/3/26 　 07F00119 US 12/532641 2008/3/26 　 07F00119 KR 10-2009-7020119 2008/3/26 　 07F00119 DE 2008/3/26 07F00119 NL 2008/3/26 08F03657 JP 2008-074730 2008/3/21 　 06F08042 JP 2007-090853 2007/3/30 　 07F06460 US 12/054146 2008/3/24 06F08045 JP 2007-090852 2007/3/30 07F06483 US 12/054113 2008/3/24 07F06472 US 12/043736 2008/3/6 06F08345 JP 2007-187454 2007/7/18 　 07F00127 EP 2008/3/13 　 07F00127 KR 10-2009-7020227 2008/3/13 　 07F07014 JP 2007-319897 2007/12/11 　 07F06474 US 12/054147 2008/3/24 　 08F00951 JP 2008-026984 2008/2/6 　 07F00631 JP 2007-093708 2007/3/30 07F06444 US 12/049978 2008/3/17 08F00923 JP 2008-036436 2008/2/18 　 07F00130 EP 2008/3/26 　 07F00130 KR 10-2009-7020121 2008/3/26 　 14 Exhibit A 07F00130 CN 200880010648.X 2008/3/26 　 07F00130 US 12/532880 2008/3/26 　 08F03661 JP 2008-074729 2008/3/21 　 08F00082 US 12/594532 2008/4/3 　 08F00082 EP 2008/4/3 　 08F00082 CN 2008/4/3 08F00082 KR 10-2009-7023096 2008/4/3 　 08F03710 JP 2008-094274 2008/3/31 　 08F00081 EP 2008/4/3 　 08F00081 US 12/594541 2008/4/3 　 08F00081 KR 10-2009-7023094 2008/4/3 　 08F00081 CN 2008/4/3 　 08F03708 JP 2008-094273 2008/3/31 　 08F00434 EP 2008/5/16 　 08F02389 US 12/122059 2008/5/16 　 08F02392 KR 10-2008-0045159 2008/5/15 　 08F04211 JP 2008-126130 2008/5/13 　 08F01429 JP 2008-036437 2008/2/18 　 07F03118 JP 2007-176415 2007/7/4 08F00426 GB 2008/5/16 08F00426 FR 2008/5/16 08F00426 DE 2008/5/16 08F02410 US 12/122187 2008/5/16 　 08F04084 JP 2008-126129 2008/5/13 　 08F02419 US 12/173591 2008/7/15 08F02397 US 12/146355 2008/6/25 　 08F03882 JP 2008-142748 2008/5/30 　 07F03600 JP 2007-196526 2007/7/27 　 08F02451 US 12/178062 2008/7/23 　 07F03601 JP 2007-196674 2007/7/27 　 08F00087 KR 10-2010-7004477 2008/7/25 　 08F00087 US 12/668631 2008/7/25 　 08F00087 EP 2008/7/25 　 07F03602 JP 2007-196527 2007/7/27 　 08F00085 KR 10-2010-7003960 2008/7/25 　 08F00085 US 12/670799 2008/7/25 　 08F00085 EP 2008/7/25 　 07F03603 JP 2007-196675 2007/7/27 　 08F02424 US 12/178455 2008/7/23 08F02447 US 12/177951 2008/7/23 08F05274 JP 2008-188629 2008/7/22 　 07F03657 JP 2007-196676 2007/7/27 　 08F02434 US 12/178445 2008/7/23 07F03794 JP 2007-241625 2007/9/18 　 07F03798 JP 2008-052504 2008/3/3 　 15 Exhibit A 08F07275 US 12/379329 2009/2/19 　 07F03807 JP 2007-241627 2007/9/18 　 07F03808 JP 2007-241626 2007/9/18 　 08F00371 EP 2008/8/29 　 08F02382 KR 10-2008-0085363 2008/8/29 　 08F02449 US 12/199836 2008/8/28 08F04546 JP 2008-186506 2008/7/17 　 08F00400 FR 2008/9/24 08F00400 GB 2008/9/24 08F00400 DE 2008/9/24 08F02565 KR 10-2008-0094276 2008/9/25 　 08F02568 US 12/236695 2008/9/24 　 08F05833 JP 2008-239666 2008/9/18 　 08F05877 US 12/324229 2008/11/26 　 08F06975 JP 2008-298283 2008/11/21 　 08F00409 GB 2008/9/15 08F00409 DE 2008/9/15 08F00409 FR 2008/9/15 08F02379 KR 10-2008-0089432 2008/9/10 　 08F02534 US 12/210594 2008/9/15 　 08F02547 CN 200810215751.X 2008/9/9 　 08F05235 JP 2008-194095 2008/7/28 08F00407 DE 2008/9/17 08F00407 FR 2008/9/17 08F00407 GB 2008/9/17 08F00407 NL 2008/9/17 08F05425 JP 2008-231535 2008/9/9 　 08F05769 US 12/324278 2008/11/26 08F06974 JP 2008-298282 2008/11/21 　 08F00621 DE 2008/12/12 08F00621 FR 2008/12/12 08F00621 GB 2008/12/12 08F00621 NL 2008/12/12 08F07262 US 12/333370 2008/12/12 　 08F08039 JP 2008-315788 2008/12/11 　 08F00616 EP 2009/2/27 　 08F08491 JP 2009-002059 2009/1/7 　 09F00120 KR 10-2009-0017100 2009/2/27 　 09F00122 TW 2009/2/27 　 09F00123 CN 2009/2/27 　 09F00492 JP 2009-037105 2009/2/19 　 09F00491 JP 2009-037104 2009/2/19 　 07F06921 JP 2008-034582 2008/2/15 　 09F00679 JP 2009-053876 2009/3/6 　 07F07607 JP 2008-028015 2008/2/7 　 16 Exhibit A 09F00282 JP 2009-040957 2009/2/24 　 08F02705 JP 2008-081819 2008/3/26 　 08F03221 JP 2008-175525 2008/7/4 　 08F08462 JP 2009-032837 2009/2/16 　 09F00842 EP 2009/7/10 　 09F00843 US 12/497726 2009/7/6 09F00844 CN 2009/7/14 　 08F08258 JP 2008-310220 2008/12/4 09F01038 EP 2009/4/22 　 09F01039 US 12/427493 2009/4/21 　 09F01040 KR 10-2009-0034194 2009/4/20 　 09F01041 CN 2009/4/24 　 09F06021 JP 2010-007524 2010/1/15 09F00881 EP 2009/4/23 　 09F00883 US 12/428682 2009/4/23 09F02385 JP 2009-077628 2009/3/26 09F06024 JP 2010-007525 2010/1/15 08F03632 JP 2008-117546 2008/4/28 10F02351 JP 2010-123588 2010/5/28 08F05087 JP 2008-221881 2008/8/29 　 09F00763 EP 2009/8/27 　 09F00764 US 12/544239 2009/8/20 　 09F00765 CN 2009/8/26 08F05424 JP 2008-243307 2008/9/22 　 09F01083 US 13/119972 2009/9/2 　 09F01083 CN 200980137262.X 2009/9/2 　 09F01083 IN 2572/CHENP/2011 2009/9/2 　 09F01083 EP 2009/9/2 　 09F01084 TW 2009/9/21 　 08F05426 JP 2008-243318 2008/9/22 　 09F00834 US 13/120139 2009/9/2 　 09F00834 CN 2009/9/2 　 09F00834 IN 　 09F00834 EP 2009/9/2 　 09F00835 TW 2009/9/21 　 09F01044 US 12/554338 2009/9/4 09F02963 JP 2009-203152 2009/9/2 　 12F01749 US 13/423305 2012/3/19 　 09F04019 US 12/632825 2009/12/8 　 09F05818 JP 2009-279602 2009/12/9 　 09F04011 US 12/634670 2009/12/9 　 09F05945 JP 2009-279603 2009/12/9 　 08F05872 JP 2008-313239 2008/12/9 　 08F05936 JP 2008-269011 2008/10/17 　 09F03885 US 13/124023 2009/10/15 　 17 Exhibit A 09F03885 CN 2009/10/15 　 09F03885 KR 10-2011-7009448 2009/10/15 　 09F03885 EP 2009/10/15 　 08F05999 JP 2008-273308 2008/10/23 　 09F03987 KR 10-2011-7011178 2009/10/16 　 09F03988 TW 2009/10/21 　 08F06042 JP 2009-075189 2009/3/25 　 09F04149 US 12/731230 2010/3/25 　 08F06359 JP 2008-312406 2008/12/8 　 09F04003 US 12/690945 2010/1/21 　 09F06206 JP 2010-007822 2010/1/18 　 09F03983 TW 2009/12/2 　 09F05645 JP 2009-262875 2009/11/18 　 08F06532 JP 2008-300467 2008/11/26 　 09F03867 US 12/633819 2009/12/9 　 09F05914 JP 2009-280902 2009/12/10 　 08F07946 JP 2009-022609 2009/2/3 　 09F04088 US 12/686504 2010/1/13 　 09F04089 KR 10-2010-0006454 2010/1/25 　 09F04090 CN 2010/2/3 　 09F03961 EP 2009/11/18 　 09F03962 TW 2009/11/19 　 09F05702 JP 2009-261891 2009/11/17 　 08F07977 JP 2008-296859 2008/11/20 　 09F04093 US 13/254504 2010/2/4 　 09F04093 KR 10-2011-7023065 2010/2/4 　 09F04093 EP 2010/2/4 　 09F05955 JP 2009-294999 2009/12/25 　 09F05186 JP 2009-227929 2009/9/30 　 08F08024 JP 2008-298348 2008/11/21 　 09F04178 US 12/683011 2010/1/6 　 09F05512 JP 2009-296415 2009/12/25 　 08F08322 JP 2008-326513 2008/12/22 　 09F04152 US 12/644303 2009/12/22 　 09F04131 US 12/683178 2010/1/6 　 09F05958 JP 2009-291488 2009/12/22 　 08F08440 JP 2009-020921 2009/1/30 　 09F04164 US 12/683098 2010/1/6 　 09F06129 JP 2010-001516 2010/1/6 　 08F08532 JP 2009-027605 2009/2/9 　 09F03954 US 12/695772 2010/1/28 　 08F08541 JP 2009-012389 2009/1/22 　 09F03972 US 13/132046 2009/12/25 　 09F03972 CN 2009/12/25 　 09F03972 KR 10-2011-7016226 2009/12/25 　 18 Exhibit A 09F03972 EP 2009/12/25 　 09F03973 TW 2009/12/30 　 08F08552 JP 2009-051961 2009/3/5 　 09F04074 US 12/712567 2010/2/25 09F04075 KR 10-2010-0017975 2010/2/26 　 09F04076 CN 2010/3/5 　 08F08556 JP 2009-193001 2009/8/24 　 09F00456 JP 2009-085515 2009/3/31 　 09F00478 JP 2009-075191 2009/3/25 　 09F00694 JP 2009-038684 2009/2/20 　 09F04207 US 13/202532 2010/1/28 　 09F04207 KR 10-2011-7021809 2010/1/28 　 09F00696 JP 2009-132053 2009/6/1 　 10F02153 JP 2010-067072 2010/3/23 　 09F01990 JP 2009-077626 2009/3/26 　 09F04200 KR 10-2011-7022009 2010/3/23 　 09F04200 EP 2010/3/23 　 09F04216 KR 10-2011-7022641 2010/3/16 　 09F04216 EP 2010/3/16 　 10F01816 JP 2010-059571 2010/3/16 　 09F02076 JP 2009-106147 2009/4/24 　 10F01116 KR 10-2010-35228 2010/4/16 　 10F02347 JP 2010-068956 2010/3/24 　 09F02146 JP 2009-082789 2009/3/30 　 09F03912 US 13/262201 2010/3/29 　 09F03912 CN 2010/3/29 　 09F03912 KR 10-2011-7021916 2010/3/29 　 09F03912 EP 2010/3/29 　 10F02514 JP 2010-098624 2010/4/22 　 09F02154 JP 2009-082790 2009/3/30 　 09F03956 US 13/262445 2010/3/29 　 09F03956 KR 10-2011-7021972 2010/3/29 　 09F03956 EP 2010/3/29 　 10F02516 JP 2010-095727 2010/4/19 　 09F02174 JP 2009-132123 2009/6/1 　 10F01332 TW 2010/5/27 　 09F02188 JP 2009-208302 2009/9/9 　 09F02195 JP 2009-131194 2009/5/29 　 10F01435 US 13/305345 2010/4/5 　 10F01436 TW 2010/4/21 　 10F01400 US 12/795240 2010/6/7 　 10F02867 JP 2010-120917 2010/5/26 　 09F02250 JP 2009-082791 2009/3/30 　 09F03941 US 13/262430 2010/3/29 　 09F03941 CN 201080014238.X 2010/3/29 　 19 Exhibit A 09F03941 KR 10-2011-7021937 2010/3/29 　 09F03941 EP 2010/3/29 　 09F02390 JP 2009-088523 2009/3/31 　 09F04160 US 12/751066 2010/3/31 　 09F06101 JP 2010-017478 2010/1/28 　 10F01540 US 12/894354 2010/9/30 　 09F02921 JP 2009-167378 2009/7/16 　 09F03057 JP 2009-192505 2009/8/21 　 09F03059 JP 2009-256328 2009/11/9 　 10F04551 EP 2010/11/8 　 09F03083 JP 2009-162988 2009/7/9 　 10F01378 US 12/826106 2010/6/29 　 10F03270 JP 2010-147753 2010/6/29 　 09F03096 JP 2009-222898 2009/9/28 　 09F03097 JP 2009-222908 2009/9/28 　 09F03098 JP 2009-212241 2009/9/14 　 09F03254 JP 2009-256327 2009/11/9 　 10F01543 KR 10-2012-7002591 2010/7/30 　 10F01543 EP 2010/7/30 　 10F01543 JP 2011-524867 2010/7/30 　 10F01546 US 13/387847 2010/7/29 　 10F01546 KR 10-2012-7002430 2010/7/29 　 10F01547 TW 2010/7/30 　 10F03894 JP 2010-171086 2010/7/29 　 10F01394 US 12/873546 2010/9/1 　 10F02678 JP 2010-119741 2010/5/25 　 09F03292 JP 2009-202089 2009/9/1 　 09F03293 JP 2009-202090 2009/9/1 　 09F05876 JP 2010-019667 2010/1/29 　 09F06073 JP 2010-076447 2010/3/29 10F03292 US 12/872603 2010/8/31 　 09F03366 JP 2009-209556 2009/9/10 　 10F01449 TW 2010/9/9 　 09F03373 JP 2009-209566 2009/9/10 　 09F05227 JP 2009-221665 2009/9/25 10F01536 US 13/388111 2010/7/28 　 10F01536 KR 10-2012-7002772 2010/7/28 　 10F01537 TW 2010/7/30 　 09F03401 JP 2009-227794 2009/9/30 　 09F05226 JP 2009-221664 2009/9/25 10F01528 US 13/387913 2010/7/30 　 10F01528 KR 10-2012-7002636 2010/7/30 　 10F01529 TW 2010/7/30 　 09F06250 JP 2010-107586 2010/5/7 10F01523 US 13/388132 2010/7/27 　 20 Exhibit A 10F01523 KR 10-2012-7002597 2010/7/27 　 10F01524 TW 2010/7/30 　 09F03436 JP 2009-208338 2009/9/9 　 09F03456 JP 2009-180166 2009/7/31 10F01450 KR 10-2010-0072371 2010/7/27 　 10F03392 JP 2010-171613 2010/7/30 11F01928 JP 2011-024250 2011/2/7 　 09F03458 JP 2009-180204 2009/7/31 10F01359 TW 2010/7/30 　 09F03469 JP 2009-208323 2009/9/9 　 09F03502 JP 2009-201145 2009/8/31 10F01512 US 　 10F01512 KR 10-2012-7005511 2010/8/27 　 10F01513 TW 2010/8/31 　 09F03515 JP 2009-203899 2009/9/3 　 09F03565 JP 2009-179965 2009/7/31 10F01385 KR 10-2010-0072579 2010/7/27 　 10F01386 TW 2010/7/29 　 09F03566 JP 2009-180125 2009/7/31 10F01464 KR 10-2010-0072523 2010/7/27 　 10F01465 TW 　 10F01279 US 13/387982 2010/7/26 　 10F01279 CN 2010/7/26 　 10F01279 KR 10-2012-7004448 2010/7/26 　 10F01279 EP 2010/7/26 　 10F01280 TW 2010/7/30 　 10F03506 JP 2010-171610 2010/7/30 09F03570 JP 2009-180124 2009/7/31 10F01481 US 13/388008 2010/7/12 　 10F01481 CN 2010/7/12 　 10F01481 KR 10-2012-7004586 2010/7/12 　 10F01481 EP 2010/7/12 　 09F03580 JP 2009-201146 2009/8/31 10F01531 US 13/393194 2010/8/17 　 10F01531 KR 10-2012-7004885 2010/8/17 　 10F01532 TW 2010/8/27 　 09F03581 JP 2009-208359 2009/9/9 　 09F06219 JP 2010-029537 2010/2/12 10F03293 US 12/872340 2010/8/31 　 09F03653 JP 2009-204807 2009/9/4 　 10F01463 US 12/873828 2010/9/1 　 09F03654 JP 2009-212218 2009/9/14 　 09F03655 JP 2009-217324 2009/9/18 　 10F01269 US 12/878091 2010/9/9 　 09F06074 JP 2010-076448 2010/3/29 　 21 Exhibit A 10F03294 US 12/872356 2010/8/31 　 09F04251 JP 2009-212350 2009/9/14 　 09F04458 JP 2009-201150 2009/8/31 10F01551 US 13/393272 2010/8/24 　 10F01551 KR 10-2012-7005259 2010/8/24 　 10F01552 TW 2010/8/30 　 09F04460 JP 2009-212194 2009/9/14 　 09F04502 JP 2009-213157 2009/9/15 　 09F04512 JP 2009-201151 2009/8/31 　 09F06172 JP 2010-012356 2010/1/22 09F06294 JP 2010-079922 2010/3/30 　 10F01510 US 13/393452 2010/8/27 　 10F01510 KR 10-2012-7005484 2010/8/27 　 10F01510 EP 2010/8/27 　 09F06173 JP 2010-011421 2010/1/21 09F06189 JP 2010-076449 2010/3/29 　 10F01521 US 13/393186 2010/8/30 　 10F01521 KR 10-2012-7004770 2010/8/30 　 10F01522 TW 2010/8/31 　 10F01533 US 　 　 　 10F01533 KR 10-2012-7008393 2010/9/24 　 10F05252 JP 2010-198384 2010/9/3 　 09F04614 JP 2009-201154 2009/8/31 10F01873 JP 2010-094345 2010/4/15 　 10F02783 US 　 10F02783 KR 10-2012-7005353 2010/8/27 　 10F02784 TW 2010/8/30 　 09F05881 JP 2009-283236 2009/12/14 　 10F01172 US 13/378824 2010/9/6 　 10F01172 CN 2010/9/6 　 10F01172 KR 10-2012-7006805 2010/9/6 　 10F01172 EP 2010/9/6 　 09F06258 JP 2010-100396 2010/4/23 10F03295 US 12/872775 2010/8/31 　 09F05256 JP 2009-223454 2009/9/28 10F01549 US 　 10F01550 TW 2010/8/31 　 09F04984 JP 2009-222335 2009/9/28 　 09F04989 JP 2009-201161 2009/8/31 　 09F05053 JP 2009-225384 2009/9/29 　 09F05059 JP 2009-225392 2009/9/29 　 10F01945 JP 2010-088836 2010/4/7 　 10F03035 US 13/101363 2011/5/5 　 09F05466 JP 2010-001235 2010/1/6 　 09F05475 JP 2010-003383 2010/1/8 　 22 Exhibit A 10F04728 TW 2010/10/14 　 10F06414 JP 2010-248764 2010/11/5 　 09F05772 JP 2009-286255 2009/12/17 　 10F04467 KR 10-2010-0124263 2010/12/7 　 10F04469 CN 2010/12/3 　 09F05781 JP 2009-272192 2009/11/30 　 09F05840 JP 2010-073200 2010/3/26 　 10F04476 KR 10-2011-0025177 2011/3/22 　 10F04477 CN 2011/3/24 　 10F04132 JP 2010-181403 2010/8/13 10F04610 US 13/006746 2011/1/14 　 10F02568 JP 2010-116664 2010/5/20 10F04492 US 　 10F04492 KR 　 10F04493 TW 2011/1/14 　 10F04482 US 　 　 　 10F04482 KR 　 10F04483 TW 2011/1/13 　 10F06177 JP 2010-247908 2010/11/4 　 10F04504 US 　 　 　 10F04504 KR 　 10F04505 TW 2011/1/13 　 10F06225 JP 2010-263017 2010/11/25 　 09F05973 JP 2010-007537 2010/1/15 10F04679 US 　 10F04679 KR 　 10F04680 TW 2011/1/13 　 10F02564 JP 2010-116668 2010/5/20 10F04370 US 　 10F04370 KR 　 10F04371 TW 2011/1/13 　 10F02563 JP 2010-116669 2010/5/20 10F04374 US 　 10F04374 KR 　 10F04375 TW 2011/1/14 　 09F05976 JP 2010-007540 2010/1/15 　 10F04454 US 　 10F04454 KR 　 10F04455 TW 2011/1/13 　 10F06053 JP 2010-214569 2010/9/24 　 10F02565 JP 2010-116667 2010/5/20 10F04501 US 　 10F04501 KR 　 10F04502 TW 2011/1/14 　 09F06033 JP 2010-001480 2010/1/6 　 23 Exhibit A 09F06053 JP 2010-009791 2010/1/20 09F06055 JP 2010-002283 2010/1/7 　 10F04634 KR 　 　 　 10F04635 TW 2011/1/17 　 10F05976 JP 2010-245207 2010/11/1 　 09F06103 JP 2010-017258 2010/1/28 　 10F03515 JP 2010-171607 2010/7/30 10F04694 KR 10-2011-0005907 2011/1/20 　 10F04695 TW 2011/1/25 　 09F06104 JP 2010-024548 2010/2/5 10F02261 JP 2010-123582 2010/5/28 　 10F04661 KR 10-2011-0007620 2011/1/26 　 10F04461 US 　 　 　 10F04461 KR 　 10F04461 EP 　 10F04462 TW 2011/3/8 　 11F02161 JP 2011-044394 2011/3/1 　 09F06218 JP 2010-017480 2010/1/28 　 10F02045 JP 2010-049885 2010/3/5 　 10F04745 KR 10-2011-0008552 2011/1/28 　 10F03057 JP 2010-142009 2010/6/22 　 10F00197 JP 2010-057556 2010/3/15 　 10F04269 WO PCT/JP2011/054740 2011/3/2 　 10F04599 US 13/040392 2011/3/4 　 11F02170 JP 2011-044166 2011/3/1 　 10F00452 JP 2010-064205 2010/3/19 　 10F02452 JP 2010-115430 2010/5/19 　 10F00471 JP 2010-058236 2010/3/15 　 10F00472 JP 2010-083088 2010/3/31 　 10F00507 JP 2010-082643 2010/3/31 　 10F00508 JP 2010-098623 2010/4/22 　 11F00814 WO PCT/JP2011/058787 2011/4/7 　 10F00523 JP 2010-073235 2010/3/26 　 10F04489 KR 10-2011-0024888 2011/3/21 　 10F04490 CN 2011/3/25 　 10F00527 JP 2010-075905 2010/3/29 　 10F01565 JP 2010-066666 2010/3/23 　 10F04698 US 13/045176 2011/3/10 　 10F04237 US 　 　 　 10F04237 KR 　 10F04237 EP 　 10F04238 TW 2011/3/31 　 11F02631 JP 2011-075917 2011/3/30 　 10F01899 JP 2010-073872 2010/3/26 　 10F04552 KR 10-2011-0027172 2011/3/25 　 24 Exhibit A 10F01908 JP 2010-084400 2010/3/31 　 10F01917 JP 2010-082574 2010/3/31 　 10F01946 JP 2010-133375 2010/6/10 　 11F00733 WO PCT/JP2011/064275 2011/6/22 　 11F03176 JP 2011-133491 2011/6/15 　 10F02022 JP 2010-079426 2010/3/30 　 10F02024 JP 2010-079435 2010/3/30 　 10F02051 JP 2010-082636 2010/3/31 　 10F02197 JP 2010-084403 2010/3/31 　 10F02198 JP 2010-084404 2010/3/31 　 10F02199 JP 2010-126344 2010/6/1 　 10F02203 JP 2010-100397 2010/4/23 11F00821 US 13/092487 2011/4/22 　 10F02414 JP 2010-100398 2010/4/23 　 11F00795 WO PCT/JP2011/059119 2011/4/12 　 10F02945 JP 2010-157351 2010/7/9 11F00844 WO PCT/JP2011/065123 2011/6/30 　 11F00772 WO PCT/JP2011/067373 2011/7/28 　 11F03725 JP 2011-164686 2011/7/27 　 10F02963 JP 2010-173184 2010/7/30 　 11F00753 WO PCT/JP2011/066474 2011/7/20 　 10F02975 JP 2010-157352 2010/7/9 11F00833 WO PCT/JP2011/065715 2011/7/8 　 10F02983 JP 2010-157353 2010/7/9 11F00809 WO PCT/JP2011/065716 2011/7/8 　 10F02985 JP 2010-157354 2010/7/9 11F00791 WO PCT/JP2011/065717 2011/7/8 　 10F02989 JP 2010-153498 2010/7/5 11F00916 WO PCT/JP2011/065403 2011/7/5 　 10F02994 JP 2010-157355 2010/7/9 11F00774 WO PCT/JP2011/065718 2011/7/8 　 10F03001 JP 2010-157356 2010/7/9 11F00756 WO PCT/JP2011/065719 2011/7/8 　 10F03052 JP 2010-150594 2010/6/30 　 11F00722 WO PCT/JP2011/064833 2011/6/28 　 10F06329 JP 2010-244821 2010/10/29 　 11F00959 WO PCT/JP2011/066758 2011/7/22 　 10F03110 JP 2010-150595 2010/6/30 　 11F00711 WO PCT/JP2011/064834 2011/6/28 　 10F03187 JP 2010-171229 2010/7/29 　 11F01010 WO PCT/JP2011/066090 2011/7/14 　 10F03209 JP 2010-182647 2010/8/17 　 11F01011 WO PCT/JP2011/068530 2011/8/15 　 10F03289 JP 2010-173185 2010/7/30 　 11F00745 WO PCT/JP2011/066579 2011/7/21 　 25 Exhibit A 10F03696 JP 2010-188153 2010/8/25 　 11F00992 WO PCT/JP2011/064170 2011/6/21 　 11F03278 JP 2011-134988 2011/6/17 　 10F03823 JP 2010-181404 2010/8/13 　 11F00979 WO PCT/JP2011/064704 2011/6/27 　 10F04164 JP 2010-201488 2010/9/8 　 11F00773 WO PCT/JP2011/070189 2011/9/5 　 10F05236 JP 2010-186541 2010/8/23 　 10F05285 JP 2010-201489 2010/9/8 　 11F00755 WO PCT/JP2011/070190 2011/9/5 　 11F00800 WO PCT/JP2011/070191 2011/9/5 　 11F02188 JP 2011-080874 2011/3/31 　 10F05320 JP 2010-223254 2010/9/30 　 10F05362 JP 2010-223256 2010/9/30 　 10F05393 JP 2010-223257 2010/9/30 　 10F06958 JP 2010-282450 2010/12/17 　 10F05401 JP 2010-223259 2010/9/30 　 10F05414 JP 2010-223260 2010/9/30 　 11F06288 WO PCT/JP2011/072482 2011/9/29 　 10F05501 JP 2010-223262 2010/9/30 　 10F05550 JP 2010-223263 2010/9/30 　 10F05609 JP 2010-293934 2010/12/28 　 11F04472 WO PCT/JP2011/079650 2011/12/21 　 10F05621 JP 2010-223264 2010/9/30 　 10F05623 JP 2010-249826 2010/11/8 　 11F04566 WO PCT/JP2011/075002 2011/10/28 　 10F05627 JP 2010-223265 2010/9/30 　 10F05640 JP 2010-223266 2010/9/30 　 10F06328 JP 2010-244820 2010/10/29 　 11F04767 WO PCT/JP2011/072869 2011/10/4 　 10F06315 JP 2010-286740 2010/12/22 　 11F04649 WO PCT/JP2011/076620 2011/11/18 　 10F06316 JP 2010-286742 2010/12/22 　 10F06349 JP 2010-286744 2010/12/22 　 10F06374 JP 2010-247531 2010/11/4 　 11F04805 WO PCT/JP2011/073881 2011/10/18 　 10F06494 JP 2011-080873 2011/3/31 　 11F04503 WO PCT/JP2012/057173 2012/3/21 　 12F00169 JP 2012-048987 2012/3/6 　 11F00144 JP 2011-072300 2011/3/29 　 11F00421 JP 2011-080213 2011/3/31 　 11F04703 WO PCT/JP2012/058350 2012/3/29 　 12F00213 JP 2012-072476 2012/3/27 　 11F01758 JP 2011-102255 2011/4/28 　 12F01370 WO PCT/JP2012/060480 2012/4/18 　 26 Exhibit A 11F01890 JP 2011-080214 2011/3/31 　 11F04681 WO PCT/JP2012/058355 2012/3/29 　 12F00223 JP 2012-072479 2012/3/27 　 11F01917 JP 2011-080215 2011/3/31 　 11F04663 WO PCT/JP2012/058359 2012/3/29 　 12F00215 JP 2012-072478 2012/3/27 　 11F01918 JP 2011-080216 2011/3/31 　 11F04652 WO PCT/JP2012/058362 2012/3/29 　 12F00214 JP 2012-072477 2012/3/27 　 11F02232 JP 2011-080875 2011/3/31 　 11F04476 WO PCT/JP2012/057174 2012/3/21 　 12F01694 JP 2012-052966 2012/3/9 　 11F02309 JP 2011-088678 2011/4/12 　 11F02319 JP 2011-088679 2011/4/12 　 12F01568 WO PCT/JP2012/059582 2012/4/6 　 11F02334 JP 2011-088680 2011/4/12 　 12F01243 WO PCT/JP2012/060077 2012/4/12 　 11F02335 JP 2011-088681 2011/4/12 　 12F01222 WO PCT/JP2012/060078 2012/4/12 　 12F02503 JP 2012-090577 2012/4/11 　 11F02382 JP 2011-088682 2011/4/12 　 12F01197 WO PCT/JP2012/059578 2012/4/6 　 12F01886 JP 2012-054390 2012/3/12 　 11F02479 JP 2011-087857 2011/4/12 　 12F01553 WO PCT/JP2012/059871 2012/4/11 　 12F02417 JP 2012-089049 2012/4/10 　 11F02528 JP 2011-087858 2011/4/12 　 12F01530 WO PCT/JP2012/060027 2012/4/12 　 12F02455 JP 2012-090594 2012/4/11 　 11F03290 JP 2011-134147 2011/6/16 　 12F01529 WO PCT/JP2012/064456 2012/6/5 　 11F03298 JP 2011-134146 2011/6/16 　 11F06255 JP 2011-212619 2011/9/28 　 12F01293 WO PCT/JP2012/064430 2012/6/5 　 11F03466 JP 2011-190119 2011/8/31 　 12F01199 WO 　 11F03476 JP 2011-176340 2011/8/11 　 12F01486 WO 　 11F03608 JP 2011-179171 2011/8/18 　 12F01375 WO 　 11F03611 JP 2011-180905 2011/8/22 　 11F03625 JP 2011-179172 2011/8/18 　 11F06281 JP 2011-226618 2011/10/14 　 12F01365 WO 　 11F03626 JP 2011-179173 2011/8/18 　 27 Exhibit A 11F06282 JP 2011-226619 2011/10/14 　 12F01350 WO 　 11F03627 JP 2011-179174 2011/8/18 　 12F01332 WO 　 11F03639 JP 2011-180906 2011/8/22 　 12F01485 WO 　 11F03651 JP 2011-180907 2011/8/22 　 12F01467 WO 　 11F03652 JP 2011-180908 2011/8/22 　 12F01452 WO 　 11F05821 JP 2011-218507 2011/9/30 　 12F01270 WO 　 11F05936 JP 2011-218508 2011/9/30 　 12F01250 WO 　 11F06080 JP 2011-252533 2011/11/18 　 11F06237 JP 2011-255990 2011/11/24 　 11F06240 JP 2011-223097 2011/10/7 　 11F06245 JP 2011-250053 2011/11/15 　 11F06246 JP 2011-254821 2011/11/22 　 11F06248 JP 2011-222207 2011/10/6 　 12F02244 JP 2012-083250 2012/3/30 　 11F06256 JP 2011-250945 2011/11/16 　 11F06465 JP 2011-241629 2011/11/2 　 12F02233 JP 2012-080177 2012/3/30 　 11F07001 JP 2012-045643 2012/3/1 　 11F07002 JP 2012-011349 2012/1/23 　 12F02265 JP 2012-118492 2012/5/24 　 11F07011 JP 2012-045644 2012/3/1 　 11F07012 JP 2012-011350 2012/1/23 　 12F00162 JP 2012-023175 2012/2/6 　 12F02246 JP 2012-083304 2012/3/30 　 12F00286 JP 2012-029312 2012/2/14 　 12F02092 JP 2012-126865 2012/6/4 　 12F02099 JP 　 　 　 12F02107 JP 　 　 　 12F02108 JP 　 　 　 12F02137 JP 2012-133078 2012/6/12 　 12F02228 JP 2012-116659 2012/5/22 　 12F02232 JP 2012-116660 2012/5/22 　 12F02235 JP 　 　 　 12F02236 JP 　 　 　 12F02237 JP 　 　 　 12F02239 JP 2012-103629 2012/4/27 　 12F02247 JP 2012-103628 2012/4/27 　 12F02248 JP 2012-118491 2012/5/24 　 28 Exhibit A 12F02325 JP 2012-123189 2012/5/30 　 12F02331 JP 　 　 　 · - Patents subject to Exhibit F rights. 29 ASSIGNED INACTIVE PATENTS ID Number FF Number Application Number/ Publication Number/ Patent Number 1 98F00050 EP866644B 2 98F00915 JPH10-321369 3 98F02954 US6171715 4 98F02288 JPH11-345686 5 00F05548 US6514633 6 02F09688 US6905786 7 99F04068 JP3539628 8 99F04076 JP4083092 9 99F05629 JP4144987 10 04F02810 US20040164671 11 02F09725 JP2004-259529 12 03F08206 US20050122034 13 04F10212 JP2005-197234 14 03F08228 US20050158582 15 04F10864 JP2005-228737 16 03F08584 US20050202265 17 04F00249 EP1569287A 18 04F01219 JP2005-243432 19 04F03104 US20050214575 20 05F02841 JP2005-310766 21 05F06033 JP2006-093665 22 04F00593 EP1641056A 23 05F07588 JP2006-100265 24 04F06573 US11/212750 25 04F00177 US20070296329 26 04F07582 JP2006-069936 27 04F00177 KR10-2007-7007321 28 04F00177 CN200480043897.0 29 04F08307 US20060068222 30 05F01970 JP2006-121032 31 05F09070 US20060099450 32 04F09634 JP2006-140218 33 05F09069 US20060099451 34 04F09554 JP2006-140182 35 05F07273 US20060134464 36 05F08896 JP2006-203172 37 06F03488 US20060220535 38 05F02167 JP2006-261611 39 06F03487 US20060226769 40 05F02269 JP2006-269100 41 05F07268 US20060216544 42 05F09399 JP2006-302864 1 Exhibit B 43 05F01684 JP2006-278067 44 05F02429 JP2006-289721 45 06F02345 US20060255721 46 05F02284 JP2006-303394 47 06F02367 US20060263633 48 05F02908 JP2006-310479 49 06F02343 US20060290643 50 05F03808 JP2006-330592 51 05F04329 JP2006-344891 52 06F02317 US20070001590 53 06F03924 JP2007-043080 54 05F05904 JP2007-042875 55 05F05903 JP2007-073620 56 06F02447 US20070059554 57 05F06718 JP2007-081050 58 06F02425 US20070057254 59 06F06353 JP2007-110094 60 06F02520 US20070059551 61 05F10260 JP2007-110067 62 05F07584 JP2007-096086 63 05F07587 JP2007-096102 64 06F02489 US20070075636 65 06F07326 JP2007-123865 66 05F07342 JP2007-109524 67 06F06171 US20070132373 68 05F08925 JP2007-157629 69 05F09717 JP2007-194506 70 06F06135 US20070170424 71 06F07665 JP2007-221097 72 06F06121 US20070210321 73 06F00823 JP2007-242406 74 06F04008 JP2007-324062 75 06F06112 US20070235742 76 06F04988 JP2007-287652 77 06F04172 JP2008-052040 78 07F01519 US11/889401 79 07F01520 US20080180023 80 07F05211 JP2008-108709 81 07F05425 JP2008-108710 82 07F01502 US20080079358 83 07F04178 JP2008-109085 84 06F05916 JP2008-103237 85 06F05069 JP2008-108616 86 06F05164 JP2008-108617 87 06F04740 JP2008-130754 88 07F00137 US20100060151 89 07F06748 JP2009-076834 90 07F06494 US20080211393 2 Exhibit B 91 06F08501 JP2008-192426 92 07F01466 JP2008-251292 93 08F00092 US20100065845 94 08F03699 JP2009-031742 95 07F00637 JP2008-268666 96 08F01417 JP2009-081409 97 08F03945 JP2008-310312 98 08F02402 US20090001881 99 08F03883 JP2009-031750 07F03861 JP2009-016184 07F03862 JP2009-016579 07F03425 JP2009-026689 08F02420 US20090026940 07F03694 JP2009-032987 08F02125 US20090051278 08F05061 JP2009-070814 08F02109 KR10-2008-0082109 07F06800 US20090061233 07F05015 JP2009-054420 08F05768 US20090134389 08F08012 JP2010-103451 08F08448 JP2009-224762 08F08474 JP2009-224763 07F07202 JP2009-199777 07F07311 JP2009-205981 08F08428 JP2009-231265 08F08414 JP2009-231801 07F07318 JP2009-212235 07F06126 JP2009-212361 05F02274 JP2006-278494 07F06269 JP2009-222886 08F07251 US20090230392 08F00813 JP2009-224595 08F07303 US20090230890 08F00817 JP2009-223036 08F01408 JP2009-227606 07F07458 JP2009-237004 07F06269 JP2009-222886 08F03058 JP2009-238890 09F00437 JP2009-259802 08F07684 US20090243477 09F00436 JP2009-259792 08F03676 JP2009-266943 08F03559 JP2009-267170 08F03678 JP2009-267171 08F03711 JP2009-267176 08F01989 JP2009-265459 3 Exhibit B 08F03558 JP2009-267244 08F03560 JP2009-272339 08F01994 JP2009-271309 08F01425 JP2009-302152 08F04000 JP2009-300753 08F02893 JP2010-008941 08F04271 JP2010-008942 09F00972 US20100001637 08F02694 JP2010-015785 08F01428 JP2010-015092 08F04272 JP2010-026209 09F01063 US20100019664 08F03222 JP2010-027429 08F04279 JP2010-044257 08F03273 JP2010-049075 08F05042 JP2010-056015 09F00767 US20100053038 08F05092 JP2010-056016 09F00957 US20100053043 09F02179 JP2010-080423 08F05187 JP2010-073733 08F05661 JP2010-073880 08F05507 JP2010-074111 08F05101 JP2010-078813 08F05102 JP2010-102918 08F08004 JP2010-123716 09F03967 TW98138841 09F03966 WO JP2009/069133 08F06649 JP2010-157606 08F08351 JP2010-169732 08F08350 JP2010-169733 08F08537 JP2010-171204 09F03980 WO2010087420 08F08292 JP2010-182929 08F08358 JP2010-182610 08F08242 JP2010-186723 09F04112 WO2010093062 08F08405 JP2010-198907 08F08208 JP2010-205932 09F00748 JP2010-222198 09F04122 EP2413663A 10F02153 JP2011-066388 10F01510 WO2011024976 10F01249 US20110057210 09F03656 JP2011-060611 08F04805 JP2009-040773 98F00552 JPH11-074078 4 Exhibit B 97F03706 JPH11-149982 97F04261 JPH11-185959 00F01935 US6440586 99F03361 JP2000-344780 00F00905 US6689491 99F00595 US20050065351 00F07310 US6461538 99F05627 JP2001-172280 00F01912 JP2001-284051 00F01913 JP4424812 00F02929 JP2009-246373 00F05218 US20050031904 01F00781 JP2002-260854 01F00772 JP2002-260855 02F01948 JP2002-363227 08F02762 US20080233430 02F06346 JP2003-123982 02F00064 EP1578174A 02F00064 KR10-2005-7001022 03F00023 JP2005521209 03F00023 US20050252602 03F03706 JP2004-055533 02F05559 JP2004-079301 02F08956 JP2004-161691 03F07717 JP2004-221063 03F01601 JP2005-078941 03F03895 JP2005-063679 04F06340 JP2005-071986 03F05206 JP2005-075868 03F05321 KR20050022870 03F05395 JP2005-161713 04F08224 JP2005-123168 04F10454 JP2005-228733 04F00039 US20080238828 04F00039 EP1734501A 08F04437 JP2008-293024 04F05462 JP2006-013222 05F05848 JP2006-100257 04F07918 JP2006-066264 05F06933 JP2006-128636 05F07113 US20060093854 06F02594 JP2006-270091 05F00011 EP1605732 05F01686 JP2006-278068 05F01782 JP2006-261057 05F09400 JP2006-310748 05F02019 JP2006-260853 5 Exhibit B 05F02198 JP2006-260853 05F02274 JP2006-278494 05F04021 JP2006-331920 05F04118 JP2006-331685 06F07007 JP2007-110102 05F08897 JP2007-141736 06F07787 JP2007-227888 05F09443 JP2007-208218 05F09955 JP2007-200938 07F00788 JP2007-294441 03F02549 US20030184221 02F00034 US20050244673 02F06490 CN101272645 10F05213 EP2261301A 10F05214 EP2264122A 02F06481 US20040053069 03F00032 EP1610594A 03F00035 EP1615473A 03F00035 US11/086735 03F01589 US20040192070 03F07806 US20050164032 04F00068 US20070285006 04F00088 US20080185971 04F01265 US20050166842 04F03621 US20050238919 04F07563 US20090001880 04F08358 US20060073360 04F09693 US20060093854 04F00065 US20070290603 05F00006 KR2006-0130265 05F07274 US20060194076 05F08936 US20060216548 06F03498 US20070154735 06F02329 US20060280967 06F02432 US20070059552 06F00068 US20090167157 06F00068 EP1926796A 06F02490 TW95134569 06F06072 US20070182321 06F06169 US20070170851 07F00489 JP2007-258692 07F00553 JP2007-266598 07F05211 JP2008-108709 06F05163 JP2008-084541 07F06492 US20080191618 07F01667 US20080042940 07F00113 US20100066243 6 Exhibit B 07F06748 JP2009-076835 07F06476 US20080242181 06F06306 JP2008-145840 06F06313 JP2008-147073 06F08044 JP2008-249968 06F08046 JP2008-225101 06F08047 JP2008-227182 07F03337 JP2009-027036 07F03338 JP2009-027037 07F00127 US20100117525 06F08399 JP2008-249839 07F00127 CN101647317A 07F06408 TW97109825 07F06487 US20080187748 07F06353 US20080241589 08F02386 CN101308905A 07F06355 US20080233433 08F00087 CN101765928A 08F00085 CN101836308A 08F02507 US20090072727 08F07302? US20090218938 08F07302? US20110074280 08F07097 US20090218936 08F07223 US20090218935 09F03917 US20100140602 09F04005 US20100123126 09F04093 CN102362368A 09F04144 EP2413664A 09F04144 KR2011128889 10F01159 US20100301315 09F03956 CN102365768A 10F01455 US20110074272 10F01113 US20110057222 10F01146 US20110062476 10F01576 US20110187264 10F04474 WO2011114833 10F04475 TW100106673 09F02077 JP2010-256458 10F01354 WO JP2010/056488 00F01936 JP2001-284049 01F07817 JP2003-208974 03F00018 KR10-2005-0051646 09F03544 WO2010087061A 09F04207 WO2010095514A 09F04207 CN2010080008697.7 09F04073 EP2226867A 09F04200 WO2010110279A 7 Exhibit B 09F04216 WO2010116867A 09F02077 JP2010-256458 10F01354 WO2010-122913A 08F00082 WO2008126884A 08F00081 WO2008126883A 09F01083 WO2010032651A 09F00834 WO2010032652A 09F03885 WO2010044489A 09F02296 JP2010-276740 09F00664 JP2010-074137 02F00066 EP1615474 05F02771 JP2006-273345 8 Exhibit C FUJIFILM NON-ASSERTION PATENTS [***] 1 Exhibit D FUJIFILM NON-ASSERTION CO-OWNED PATENT SHARE [***] 1 Exhibit E ASSIGNMENT OF PATENT RIGHTS For good and valuable consideration, the receipt of which is hereby acknowledged,,a corporation duly organized under and pursuant to the laws of, and having a principal place of business at(“Assignor”), does hereby sell, assign, transfer, and convey unto Buyer, a corporation duly organized under and pursuant to the laws of, and having a principal place of business at(“Assignee”), or its designees, all right, title, and interest that exist today and may exist in the future in and to any and all of the following (collectively, the “Patent Rights”): (a)the provisional patent applications, patent applications and patents listed in the table below, including without limitation, the right to pursue claims for subject matter included within such patents and applications, which right includes without limitation the right to pursue currently elected and subsequently amended or added claims, and claims that may have been the subject to prior restriction requirement (the “Patents”); (b)all patents and patent applications (i) to which any of the Patents directly or indirectly claims priority, and/or (ii) for which any of the Patents directly or indirectly forms a basis for priority; (c)all reissues, reexaminations, extensions, continuations, continuations in part, continuing prosecution applications, requests for continuing examinations, divisions, registrations of any item in any of the foregoing categories (a) and (b); (d)all corresponding foreign patents, patent applications, and counterparts to any item in any of the foregoing categories (a) through (c), including, without limitation, certificates of invention, utility models, industrial design protection, design patent protection, and other governmental grants or issuances; (e)all items in any of the foregoing in categories (b) through (d), whether or not expressly listed as Patents below and whether or not claims in any of the foregoing have been rejected, withdrawn, cancelled, or the like; (f)all causes of action (whether known or unknown or whether currently pending, filed, or otherwise) and other enforcement rights under, or on account of, any of the Patents and/or any item in any of the foregoing categories (b) through (e), including, without limitation, all causes of action and other enforcement rights for (i)damages, (ii)injunctive relief, and (iii)any other remedies of any kind for past, current, and future infringement; and (g)all rights to collect royalties and other payments under or on account of any of the Patents and/or any item in any of the foregoing categories (b) through (f). 1 Exhibit E [TABLE of the Patents] *Patent Lists same with the Exhibits A and B shall be attached. Assignor hereby authorizes the respective patent office or governmental agency in each jurisdiction to issue any and all patents, certificates of invention, utility models or other governmental grants or issuances that may be granted upon any of the Patent Rights in the name of Assignee, as the assignee to the entire interest therein. The terms and conditions of this Assignment of Patent Rights will inure to the benefit of Assignee, its successors, assigns, and other legal representatives and will be binding upon Assignor, its successors, assigns, and other legal representatives. IN WITNESS WHEREOF this Assignment of Patent Rights is executed aton. ASSIGNOR: By: Name: Title: 2 Exhibit F EXISTING LICENSES AND COVENANTS NOT TO SUE AND OTHER EXCEPTIONS [***] 1
